 



Exhibit 10.1

EXECUTION COPY

$10,000,000

SECURED SUPER-PRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT

Dated as of February 24, 2003

among

GLOBALSTAR, L.P.,

as Borrower

The Subsidiaries of the Borrower Party Hereto
as Guarantors

and

ICO INVESTMENT CORP.,
BLUE RIVER CAPITAL LLC,
IRIDIUM INVESTORS, LLC,
LOEB PARTNERS CORP.
COLUMBIA VENTURES CORPORATION

as Lenders

 



--------------------------------------------------------------------------------



 

                  Page      

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1    
Section 1.1 Defined Terms
    1    
Section 1.2 Computation of Time Periods
    14    
Section 1.3 Accounting Terms
    15    
Section 1.4 Certain Terms
    15  
ARTICLE II AMOUNTS AND TERMS OF THE LOANS
    15    
Section 2.1 The Term Loans
    15    
Section 2.2 Making the Loans
    16    
Section 2.3 Repayment
    16    
Section 2.4 Prepayments
    16    
Section 2.5 Interest
    17    
Section 2.6 Payments and Computations
    17    
Section 2.7 Application of Payments
    17    
Section 2.8 Taxes
    17  
ARTICLE III CONDITIONS OF LENDING
    18    
Section 3.1 Conditions Precedent to Interim Loans
    18    
Section 3.2 Conditions Precedent to Term Loans Under Final Financing Order
    18    
Section 3.3 Conditions Precedent to Each Loan
    20  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    20    
Section 4.1 Corporate Existence: Compliance with Law
    20    
Section 4.2 Corporate Power: Authorization: Enforceable Obligations
    21    
Section 4.3 Ownership of Subsidiaries
    21    
Section 4.4 Secured, Super Priority Obligations
    22    
Section 4.5 Use of Proceeds
    22    
Section 4.6 Intellectual Property
    23    
Section 4.7 Pledged Collateral
    23  
ARTICLE V AFFIRMATIVE COVENANTS
    24    
Section 5.1 Compliance with Laws., Etc.
    24    
Section 5.2 Maintenance of Existence
    24    
Section 5.3 Access
    24    
Section 5.4 Keeping of Books
    25    
Section 5.5 Use of Proceeds
    25    
Section 5.6 Further Assurances
    25    
Section 5.7 Secured Indebtedness
    25  
ARTICLE VI NEGATIVE COVENANTS
    25    
Section 6.1 Liens, Etc
    25    
Section 6.2 Indebtedness
    26    
Section 6.3 Mergers, Sale of Assets, Etc
    26    
Section 6.4 Investments
    26    
Section 6.5 Restricted Payments
    27  

 



--------------------------------------------------------------------------------



 

                  Page      

--------------------------------------------------------------------------------

 
Section 6.6 Transactions With Affiliates
    27    
Section 6.7 Capital Expenditures
    27    
Section 6.8 Amendment of Charter or Bylaws
    27    
Section 6.9 Prohibition on No Shop Clauses
    27  
ARTICLE VII TERMINATION
    28    
Section 7.1 Termination; Acceleration
    28    
Section 7.2 Standstill Period: Exercise of Remedies
    28    
Section 7.3 Commitment Fee
    28    
Section 7.4 Other Termination
    29  
ARTICLE VIII GUARANTY
    30    
Section 8.1 The Guaranty
    30    
Section 8.2 Nature of Liability
    30    
Section 8.3 Independent Obligation
    30    
Section 8.4 Authorization
    31    
Section 8.5 Reliance
    31    
Section 8.6 Subordination
    31    
Section 8.7 Waiver
    32  
ARTICLE IX SECURITY
    32    
Section 9.1 Security
    32    
Section 9.2 Perfection of Security Interests
    34    
Section 9.3 Rights of Lenders: Limitations on Lenders’ Obligations
    34    
Section 9.4 Covenants of the Grantors with Respect to Collateral
    35    
Section 9.5 Performance by Administrative Agent of the Grantors’ Obligations
    39    
Section 9.6 Limitation on Administrative Agent’s Duty in Respect of Collateral
    39    
Section 9.7 Remedies, Rights Upon Event of Default
    39    
Section 9.8 The Appointment of Administrative Agent as Attorney-in-Fact
    42    
Section 9.9 FCC-Related Requirements of Law
    43  
ARTICLE X MISCELLANEOUS
    44    
Section 10.1 Amendments, Etc
    44    
Section 10.2 Notices, Etc
    44    
Section 10.3 No Waiver: Remedies
    46    
Section 10.4 Costs: Expenses: Indemnities
    46    
Section 10.5 Right of Set-off
    46    
Section 10.6 Binding Effect
    47    
Section 10.7 Governing Law
    47    
Section 10.8 Section Titles
    47    
Section 10.9 Execution in Counterparts
    47    
Section 10.10 Entire Agreement
    47    
Section 10.11 Confidentiality
    47    
Section 10.12 Jurisdiction
    48    
Section 10.13 Waiver of Jury Trial
    48  

 



--------------------------------------------------------------------------------



 

                  Page      

--------------------------------------------------------------------------------

 
Section 10.14 Non-Assignment
    48  
ARTICLE XI ADMINISTRATIVE AGENT
    48    
Section 11.1 Appointment and Authorization of Administrative Agent
    48    
Section 11.2 Delegation of Duties
    49    
Section 11.3 Liability of Administrative Agent
    49    
Section 11.4 Reliance by Administrative Agent
    49    
Section 11.5 Notice of Default
    50    
Section 11.6 Credit Decision; Disclosure of Information by Administrative Agent
    50    
Section 11.7 Administrative Agent in its Individual Capacity
    50    
Section 11.8 Administrative Agent May File Proofs of Claim
    51    
Section 11.9 Collateral and Guaranty Matters
    51    
Section 11.10 Payments to Lenders
    52    
Section 11.11 Notices
    52    
Section 11.12 Sharing of Payments
    52  
ARTICLE XII REQUIRED CONSENTS; RIGHTS OF PARTICIPANTS
    52    
Section 12.1 Required Lenders Consents
    52    
Section 12.2 Unanimous Consent of the Lenders
    52    
Section 12.3 Right of Lenders to Bring Action for Repayment
    53  

      SCHEDULES     Schedule 1   - FCC Licenses Schedule 4.1   - Corporate
Existence; Compliance with Law Schedule 4.2   - Corporate Power; Authorization;
Enforceable Obligation Schedule 4.3   - Ownership of Subsidiaries Schedule 4.6  
- Intellectual Property Schedule 4.7   - Pledged Collateral       EXHIBITS      
    Exhibit A-1   - Form of Term Loan Note Exhibit A-2   - Form of Term PIK
Interest Note Exhibit B   - Form of Approved Budget Exhibit C-1   - Form of
Interim Financing Order Exhibit C-2   - Form of Final Financing Order Exhibit D
  - Form of Notice of Borrowing

 



--------------------------------------------------------------------------------



 



     SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT, dated as of
February 24, 2003, between GLOBALSTAR, L.P., a Delaware limited partnership, as
debtor and debtor in possession under chapter 11 of the Bankruptcy Code (as
hereinafter defined) (the “Borrower”), the Subsidiaries (as defined below) of
the Borrower listed on the signature pages hereto as Guarantors, as debtors and
debtors in possession under chapter 11 of the Bankruptcy Code (the “Guarantors”)
and ICO INVESTMENT CORP., BLUE RIVER CAPITAL LLC, IRIDIUM INVESTORS, LLC, LOEB
PARTNERS CORP. and COLUMBIA VENTURES CORPORATION (collectively, the “Lenders”).

W I T N E S S E T H:

     WHEREAS, on February 15, 2002 (the “Petition Date”), the Borrower and the
Guarantors each filed a voluntary petition for relief commencing a
reorganization case under chapter 11 of the Bankruptcy Code (as defined herein)
with the United States Bankruptcy Court for the District of Delaware;

     WHEREAS, in connection with the consummation of this Agreement, the
Borrower and the Guarantors are continuing to operate their respective
businesses and manage their respective properties as debtors and debtors in
possession under sections 1107 and 1108 of the Bankruptcy Code;

     WHEREAS, an immediate and ongoing need exists for the Borrower to obtain
additional funds to continue the operation of its and its Subsidiaries’
respective businesses and, accordingly, the Borrower has requested that the
Lenders provide a secured super-priority debtor in possession credit facility;

     WHEREAS, the Lenders are willing to make funds available to the Borrower
pursuant to sections 364(c)(1), (c)(2) and (c)(3) of the Bankruptcy Code, but
only for the purposes and upon the terms and subject to the conditions set forth
in this Agreement; and

     WHEREAS, each of the Guarantors has agreed to guaranty the obligations of
the Borrower hereunder and the Borrower and the Guarantors have agreed to secure
their obligations to the Lenders in connection with such facility with, inter
alia, security interests in, and liens on, substantially all of their respective
property and assets, whether real or personal, tangible or intangible, as
provided herein;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreement, hereinafter contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     Section 1.1 Defined Terms. As used in this Agreement, the following terms
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

     “Account” has the meaning specified in Article 9 of the UCC.

 



--------------------------------------------------------------------------------



 



     “Account Debtor” has the meaning specified in Article 9 of the UCC.

     “Accounts Receivable” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation, all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Property, together
with all of the Grantor’s right, title and interest, if any, in any goods or
other property giving rise to such right to payment, including any rights to
stoppage in transit, replevin, reclamation and resales, and all related security
interests, Liens and pledges, whether voluntary or involuntary, in each case
whether now existing or owned or hereafter arising or acquired, and all
Collateral Support and Supporting Obligations related to the foregoing and all
Accounts Receivable Records.

     “Accounts Receivable Records” means (a) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing the Accounts Receivable, (b) all books, correspondence, credit or
other files, Records, ledger sheets or cards, invoices, and other papers
relating to Accounts Receivable, including, without limitation, all tapes,
cards, computer tapes, computer discs, computer runs, record keeping systems and
other papers and documents relating to the Accounts Receivable, whether in the
possession or under the control of Grantor or any computer bureau or agent from
time to time acting for Grantor or otherwise, (c) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors or Lenders, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (d) all credit information, reports and memoranda
relating thereto and (e) all other written, electronic or other non-written
forms of information related in any way to the foregoing or any Accounts
Receivable.

     “Administrative Agent” means Blue River Capital LLC in its capacity as
Administrative Agent under the Loan Documents.

     “Administrative Expenses” means any right to payment constituting a cost or
expense of administration of any of the Reorganization Cases allowed under
sections 503(b) and 507(a)(1) of the Bankruptcy Code and fees required to be
paid to the Office of the United States Trustee under section 1930(a), title 28,
United States Code.

     “Affiliate” means, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, each officer, director, general partner or joint venturer of
such Person, and each Person who is the beneficial owner of 5% or more of any
class of voting Stock of such Person. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

     “Agent-Related Person” means the Administrative Agent and its officers,
directors, employees and agents.

2



--------------------------------------------------------------------------------



 



     “Aggregate Commitments” means the total of all Commitments of all the
Lenders.

     “Agreement” means this Secured Super-Priority Debtor In Possession Credit
Agreement.

     “Approved Budget” means that certain operating budget of the Borrower and
the Guarantors for the period ending April 27, 2003, attached hereto as Exhibit
B and each supplemental budget approved by the Required Lenders (each an
“Approved Budget”) which supplemental budgets will only be submitted by Borrower
to the extent funds remain available for borrowing.

     “Avoidance Actions” means any Claim or cause of action of any Grantor
arising under chapter 5 of the Bankruptcy Code and any proceeds, monies or
property of any kind recovered therefrom.

     “Bankruptcy Code” means title 11, United State Code, as amended from time
to time.

     “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware and any other court having competent jurisdiction over the
Reorganization Cases.

     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the
Local Rules of the Bankruptcy Court, each as amended from time to time.

     “Big LEO License” means the FCC license issued to LQP, and currently held
by L/Q Licensee, to provide mobile satellite services in the
1610-1626.5/2483.5-2500 MHz bands.

     “Borrower” has the meaning specified in the preamble to this Agreement.

     “Borrowing” means a Term Loan Borrowing.

     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York.

     “Capital Lease Obligations” means, as to any Person, the capitalized amount
of all obligations of such Person or any of its Subsidiaries under any lease of
property by such Person as lessee which would be accounted for as a capital
lease on a balance sheet of such Person in conformity with GAAP (a “Capital
Lease”).

     “Chattel Paper” has the meaning specified in Article 9 of the UCC.

     “Claim” has the meaning specified in section 101(5) of the Bankruptcy Code.

     “Closing Date” means the first date on which all of the conditions
precedent specified in Section 3.2 are satisfied.

3



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986 (or any successor
legislation thereto), as amended from time to time.

     “Collateral” has the meaning specified in Section 9.1.

     “Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of items (i) through (xxi) in the
definition of Collateral set forth in Section 9.1 and includes any security
agreement or other agreement granting a Lien or security interest in such real
or personal property.

     “Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.1. The Commitment of each of the Lenders is
$2,000,000.

     “Commitment Fee” has the meaning specified in Section 7.3.

     “Committee” means the official statutory committee of unsecured creditors
appointed in the Reorganization Cases pursuant to section 1102 of the Bankruptcy
Code.

     “Continuing Satellite Anomalous Event” means, with respect to any
particular satellite in the Borrower’s satellite constellation, one or more
satellite anomalous events that cause such satellite to remain out of service
for at least 30 consecutive calendar days.

     “Contracts” means, with respect to any Grantor, any and all “contracts”, as
such term is defined in Article 1 of the UCC, of such Grantor.

     “Contractual Obligation” means, with respect to a Person, any obligation,
agreement, undertaking or similar provision of any security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Loan Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its properties is subject.

     “Copyright” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof and
(b) the right to obtain all renewals thereof.

     “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee granting any right under any Copyright, including the grant
of rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

     “Credit Party” means the Borrower, each Guarantor, LQP and each other
Person that grants a security interest in any property to secure the
Obligations.

     “Default” means any event which with the passing of time or the giving of
notice or both would become an Event of Default.

4



--------------------------------------------------------------------------------



 



     “Documents” has the meaning specified in Article 9 of the UCC.

     “Dollars” and the sign “$” each mean the lawful money of the United States
of America.

     “Domestic Subsidiary” means any Subsidiary of the Borrower that is
incorporated within the United States of America.

     “Escrow Agreement” means that certain Escrow Agreement among the Lenders,
the Borrower, the Guarantors and Katten Muchin Zavis Rosenman, as escrow agent,
dated the date hereof.

     “Effective Date” means the date upon which a Plan of Reorganization becomes
effective.

     “Equipment” has the meaning specified in Article 9 of the UCC.

     “ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time.

     “Event of Default” means any of the following events:

     (a)  The Borrower shall fail to pay any principal of any Loan or any
interest on any Loan on the Maturity Date or within five (5) Business Days after
the same otherwise becomes due and payable; or

     (b)  Any material representation or warranty made or deemed made by any
Credit Party in any Loan Document shall prove to have been incorrect, false or
misleading in any respect when made or deemed made; or

     (c)  Any Credit Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V or VI or (ii) any material term,
covenant or agreement contained in any other Loan Document and, in either case,
such failure shall remain unremedied for five (5) Business Days after the
earlier of the date on which (A) a Responsible Officer of the Borrower or a
Guarantor becomes aware of such failure or (B) written notice thereof shall have
been given to the Borrower or a Guarantor by the Lenders; or

     (d)  Any of the Reorganization Cases shall be dismissed or converted to a
case under chapter 7 of the Bankruptcy Code or a trustee shall be appointed in
any of the Reorganization Cases; or

     (e)  The Borrower shall cease operations and/or commence liquidation or
wind down of its operations provided that the timely filing of a Section 363
Sale Motion shall not constitute an Event of Default under this subparagraph
(e); or

     (f)  The Bankruptcy Court or any court of competent jurisdiction shall have
entered an order, which order is a Final Order, amending, supplementing,
vacating or otherwise modifying the Financing Order without the consent of the
Lenders; or

5



--------------------------------------------------------------------------------



 



     (g)  The Borrower shall bring a motion before the Bankruptcy Court to
obtain additional financing or incur Indebtedness arising from such additional
financing that is secured by a Lien that is equal or senior to any one or more
Liens granted hereunder or hereafter granted to the Lenders and such additional
financings or Indebtedness is not contemplated to be used to pay the Obligations
in full; or

     (h)  The Borrower or any Guarantor shall fail to file a Plan of
Reorganization and disclosure statement by April 30, 2003, provided however that
if Borrower and Guarantors file a Section 363 Sale Motion by April 30, 2003 and
such Section 363 Sale closes within 40 days after the filing of such motion,
then Lenders shall not be entitled to exercise their rights and remedies upon
the failure of the Borrower and Guarantors to file a Plan of Reorganization and
disclosure statement during such 40-day period. If such Section 363 Sale does
not close within 40 days, Lenders may exercise their rights and remedies as a
result of such default; or

     (i)  The Effective Date of the Plan of Reorganization of Borrower or any
Guarantor shall not have occurred by July 15, 2003.

     “FCC” means the Federal Communications Commission.

     “FCC Licenses” means the FCC licenses issued to the Borrower, LQP or any of
their respective Subsidiaries by the FCC and listed on Schedule 1.

     “Final Order” means an order of the Bankruptcy Court entered on the docket
of the Clerk of the Bankruptcy Court, that is in effect and not stayed, and as
to which the time to appeal, petition for certiorari, or move for reargument or
rehearing has expired and as to which no appeal, petition for certiorari or
other proceedings for reargument or rehearing shall then be pending or as to
which any right to appeal, petition for certiorari, reargue or rehear shall have
been waived, or if an appeal, reargument, petition for certiorari, or rehearing
thereof has been sought, the order of the Bankruptcy Court shall have been
affirmed by the highest court to which the order was appealed, from which the
reargument or rehearing was sought, or certiorari has been denied, and the time
to take any further appeal, petition for certiorari or move for reargument or
rehearing shall have expired.

     “Final Financing Order” means that certain Final Order issued by the
Bankruptcy Court pursuant to section 364 and other applicable provisions of the
Bankruptcy Code approving this Agreement and the other Loan Documents and
authorizing the incurrence by the Borrower and the Guarantors of the Obligations
and the other transactions hereunder, including the granting of the
super-priority status, the security interest and liens, and the payment of all
fees constituting Obligations hereunder, and authorizing the Lenders to exercise
their rights and remedies hereunder, and which is substantially in the form of
Exhibit C-1 and otherwise in form and substance satisfactory to the Required
Lenders. The Final Financing Order may not be amended or modified in any respect
without the prior written consent of the Required Lenders.

     “Fiscal Quarter” means each of the three-month periods ending on March 31,
June 30, September 30 and December 31.

6



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

     “General Intangible” has the meaning specified in Article 9 of the UCC.

     ” Goods” has the meaning specified in Article 9 of the UCC.

     “Governmental Authority” means any nation, sovereign or government, any
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

     “Globalstar Canada Transaction” means the consummation of the transaction
whereby the Borrower, Globalstar Canada Satellite Co. or any of their respective
Subsidiaries exercises a right of first refusal to purchase Canadian Satellite
Communications Inc.’s interest in Globalstar Canada Holding Co. under
Shareholders’ Agreements with respect to Globalstar Canada Holding Co. and
Globalstar Canada Co., each dated as of March 27, 1997.

     “Grantor” means the Borrower and each Guarantor.

     “Guarantor” has the meaning specified in the preamble hereto.

     “Guaranty” means the guaranty of the Obligations of the Borrower made by
the Guarantors pursuant to Article VIII.

     “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss, or (v) to supply funds to or in any other manner
invest in such other Person (including to pay for property or services
irrespective of whether such property is

7



--------------------------------------------------------------------------------



 



received or such services are rendered), if in the case of any agreement
described under subclauses (i), (ii), (iii), (iv) or (v) of clause (b) of this
sentence the primary purpose or intent thereof is as described in the preceding
sentence. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

     “Hedging Contracts” means all interest rate contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

     “Indebtedness” of any Person means without duplication (a) all indebtedness
of such Person for borrowed money, all reimbursement and all other obligations
with respect to surety bonds, performance bonds, letters of credit and bankers’
acceptances, whether or not matured, and all indebtedness for the deferred
purchase price of property or services, other than trade payables incurred in
the ordinary course of business that are not overdue, (b) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments or
which bear interest, (c) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (d) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (e) all obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any Stock or Stock equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (f) all payments that such Person would have to make in the event of
an early termination on the date Indebtedness of such Person is being determined
in respect of Hedging Contracts of such Person and (g) all Indebtedness referred
to in clause (a), (b), (c), (d), (e) or (f) above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including, without limitation,
Accounts and General Intangibles) owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness.

     “Instrument” has the meaning specified in Article 9 of the UCC other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

     “Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses and trade secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

     “Interest Payment Date” means the last Business Day of each Fiscal Quarter
during the term of this Agreement.

8



--------------------------------------------------------------------------------



 



     “Interim Financing Order” means that certain order issued by the Bankruptcy
Court pursuant to section 364 and other applicable provisions of the Bankruptcy
Code approving this Agreement and the other Loan Documents on an interim basis
and authorizing the incurrence by the Borrower and the Guarantors of the
Obligations subject to a final hearing, and which is substantially in the form
of Exhibit C-2 and otherwise in form and substance satisfactory to the Required
Lenders. The Interim Financing Order may not be amended or modified in any
respect without the prior written consent of the Required Lenders.

     “Interim Loans” means those Loans under the Term Loan Commitment authorized
in an Interim Financing Order.

     “Inventory” has the meaning specified in Article 9 of the UCC, wherever
located.

     “Investment Property” means, with respect to any Grantor, any and all
“investment property”, as such term is defined in Article 9 of the UCC, of such
Grantor, wherever located.

     “IRS” means the Internal Revenue Service of the United States of America,
or any successor thereto.

     “L/Q Licensee” has the meaning specified in Section 3.2(c)(i).

     “Lenders” has the meaning specified in the preamble to this Agreement.

     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or other obligation, including, without limitation,
any conditional sale or other title retention agreement, the interest of a
lessor under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction, naming the owner
of the asset to which such Lien relates as debtor.

     “Loan” means a Term Loan.

     “Loan Documents” means, collectively, this Agreement, the Notes, the LQP
Pledge Agreement and each certificate, agreement or document executed by the
Borrower or any other Credit Party and delivered to the Lenders.

     “Loral” has the meaning specified in Section 3.2(c)(ii).

     “LQP” means Loral/QUALCOMM Partnership, L.P., a Delaware limited
partnership.

     “LQP Pledge Agreement” means the Pledge Agreement dated as of the date
hereof between LQP, as pledgor, and the Lenders, as pledgee.

9



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any change, effect, event or condition that
has had or would reasonably be expected to have a material adverse effect on the
assets or operations of the Borrower and its Subsidiaries, taken as a whole;
provided, however, that the loss of satellite availability shall not constitute
a “Material Adverse Effect” unless, following the date hereof, (i) more than two
additional satellites in the Borrower’s satellite constellation shall have been
declared “failed” or (ii) five or more additional satellites in the Borrower’s
satellite constellation shall simultaneously be experiencing Continuing
Satellite Anomalous Events.

     “Maturity Date” means the earliest to occur of the Effective Date, the
closing of a Section 363 Sale and July 15, 2003.

     “Maximum Aggregate Adjustment Amount” has the meaning specified in Section
2.2(a).

     “Maximum Line Item Adjustment Amount” has the meaning specified in Section
2.2(a).

     “Notes” mean collectively, the Term Loan Notes and the PIK Interest Notes.

     “Notice of Borrowing” has the meaning specified in Section 2.2(a).

     “Obligation” means the Loans and all other advances, debts, liabilities,
fees, obligations, covenants and duties of any kind and description, now
existing or hereafter arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, direct or indirect, express or implied, individually
or jointly with others, howsoever evidenced or acquired owing by the Borrower to
the Lenders, arising under or pursuant to this Agreement, the Escrow Agreement
or any other Loan Document.

     “Partnership” means any partnership in which any Credit Party has an
interest.

     “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.

     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import,
sell or offer for sale any invention covered in whole or in part by a Patent.

     “Payment Intangible” has the meaning specified in Article 9 of the UCC.

     “Permitted Expenditures” means the cash expenditures set forth in an
Approved Budget. Any unused portion of Permitted Expenditures for any given
month may be carried over as additional Permitted Expenditures in the
immediately subsequent month.

     “Permitted Liens” has the meaning specified in Section 6.1.

10



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, estate, trust, limited
liability company, unincorporated association, joint venture or other entity, or
a Governmental Authority.

     “Petition Date” has the meaning specified in the recitals hereto.

     “PIK Interest Note “ means a promissory note of the Borrower, payable to
the order of any Lender, substantially in the form of Exhibit A-2, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
capitalization of accrued interest payable on the Term Loans owing to such
Lender pursuant to Section 2.5(b).

     “Plan of Reorganization” means a proposed plan or plans of reorganization
for the Borrower and the Guarantors whether filed with or confirmed by order of
the Bankruptcy Court that provides for payment in full of all Obligations under
this Agreement, including any Commitment Fee.

     “Pledged Collateral” means, collectively, the Pledged Notes, the Pledged
Stock, the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Grantor, all certificates or other instruments
representing any of the foregoing, all Security Entitlements of any Grantor in
respect of any of the foregoing, all dividends, interest distributions, cash,
warrants, rights, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing. Pledged Collateral may be General Intangibles or
Investment Property.

     “Pledged LLC Interests” means all of any Grantor’s right, title and
interest as a member of any limited liability company and all of such Grantor’s
right, title and interest in, to and under any limited liability company
agreement to which it is a party.

     “Pledged Notes” means all right, title and interest of any Grantor in the
Instruments evidencing all Indebtedness owed to such Grantor issued by the
obligors named therein, and all interest, cash, Instruments and other property
or Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

     “Pledged Partnership Interests” means all of any Grantor’s right, title and
interest as a limited and/or general partner in all Partnerships and all of such
Grantor’s right, title and interest in, to and under any partnership agreements
to which it is a party.

     “Pledged Stock” means the shares of Stock owned by each Grantor (except
Globaltel Joint Stock Company), including all shares of Stock listed on
Schedule 4.7; provided, however, that only the outstanding Stock of a Subsidiary
that is not a Domestic Subsidiary possessing up to but not exceeding 65% of the
voting power of all classes of Stock of such controlled foreign corporation
entitled to vote shall be deemed to be pledged hereunder.

     “Proceeds” has the meaning specified in Article 9 of the UCC.

     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the fourth decimal place), the
numerator of which is

11



--------------------------------------------------------------------------------



 



the amount of the Commitment of such Lender and the denominator of which is the
amount of the Aggregate Commitments.

     “Real Property” means all of those plots, pieces or parcels of land now
owned or hereafter acquired by the Borrower or any of its Subsidiaries (the
“Land”), together with the right, title and interest of the Borrower, if any, in
and to the streets, the land lying in the bed of any streets, roads or avenues,
opened or proposed, in front of, the air space and development rights pertaining
to the Land and the right to use such air space and development rights, all
rights of way, privileges, liberties, tenements, hereditaments and appurtenances
belonging or in any way appertaining thereto, all fixtures, all easements now or
hereafter benefiting the Land and all royalties and rights appertaining to the
use and enjoyment of the Land, including, without limitation, all alley, vault,
drainage, mineral, water, oil and gas rights, together with all of the buildings
and other improvements now or hereafter erected on the Land, and any fixtures
appurtenant thereto.

     “Reorganization Cases” means the cases of the Borrower and the Guarantors
pursuant to chapter 11 of the Bankruptcy Code pending in the Bankruptcy Court.

     “Required Lenders” means, as of any date of determination, the Lenders
having a majority of the Aggregate Commitments.

     “Requirement of Law” means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and all federal, state and local laws, rules and regulations, and all
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

     “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.

     “Section 363 Sale Motion” means a motion for the sale of all or
substantially all of the assets of the Borrower pursuant to Section 363 of the
Bankruptcy Code which shall be reasonably acceptable to the Required Lenders and
the proceeds of which shall be sufficient to pay all Obligations under this
Agreement.

     “Section 363 Sale” means a sale of all or substantially all of the assets
of the Borrower pursuant to Section 363 of the Bankruptcy Code.

     “Securities Entitlement” has the meaning specified in Article 8 of the UCC.

     “Standstill Period” has the meaning specified in Section 7.2.

     “Stock” means shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

12



--------------------------------------------------------------------------------



 



     “Strategic Agreements” means, collectively, (i) the Strategic Agreement,
dated as of March 23, 1994, between LQP and Airtouch Communications, (ii) the
Memorandum of Understanding — U.S. Government and Aviation dated November 1999
between Globalstar USA, Inc. (“GUSA”) and LQP, and (iii) the Globalstar Service
Reseller Agreement entered into as of April 1, 2000, between, GUSA and
Government Services, LLC.

     “Subordination Cap” has the meaning specified in the definition of
Wind-Down Funds in this Section 1.1.

     “Subsidiary” means, with respect to any Person, any corporation,
partnership or other business entity of which an aggregate of 50% or more of the
outstanding Stock having ordinary voting power to elect a majority of the board
of directors, managers, trustees or other controlling persons, is, at the time,
directly or indirectly, owned or controlled by such Person and/or one or more
Subsidiaries of such Person (irrespective of whether, at the time, Stock of any
other class or classes of such entity shall have or might have voting power by
reason of the happening of any contingency). As used herein, unless the context
requires otherwise, “Subsidiary” means a direct or indirect Subsidiary of the
Borrower.

     “Supporting Obligations” has the meaning specified in Article 9 of the UCC.

     “Taxes” has the meaning specified in Section 2.8(a).

     “Term Loan” has the meaning specified in Section 2.1.

     “Term Loan Borrowing” means a borrowing consisting of Term Loans made on
the same day.

     “Term Loan Commitment” means the Commitment of Lenders to loan up to a
maximum aggregate principal amount of $10,000,000 to Borrower on the terms
provided herein.

     “Term Loan Draw Conditions” means all of the conditions precedent to the
obligation of the Lenders to make Term Loans set forth in Section 3.1 and
Section 3.2.

     “Term Loan Note” means a promissory note of the Borrower, payable to the
order of any Lender in a principal amount equal to the amount of such Lender’s
Term Loan Commitment, substantially in the form of Exhibit A-1, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from the Term
Loans owing to such Lender.

     “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof; and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (b) the right to obtain all renewals thereof.

13



--------------------------------------------------------------------------------



 



     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.

     “UCC” means the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York.

     “Wind-Down Budget” means that certain Wind-Down Budget dated February 20,
2003 provided by Borrower to Lenders.

     “Wind-Down Costs” means the Administrative Expenses and wind-down costs to
liquidate Borrower and Guarantors set forth in the Wind-Down Budget; provided,
however, that the wind-down costs listed under the “Nonlabor Costs” heading in
the Wind-Down Budget may increase by an amount up to $500,000 so long as the
wind-down costs under the “Working Capital” heading in the Wind-Down Budget
decrease by a like amount and vice-versa; provided further, however,
notwithstanding anything to the contrary in the Wind-Down Budget, Wind-Down
Costs do not include the fees, costs and expenses of investigating, pursuing and
prosecuting Avoidance Actions.

     “Wind-Down Funds” means sum of (i) the amount of cash-on-hand of the
Borrower and its wholly-owned Subsidiaries as of the date of entry of the
Interim Financing Order, (ii) the “Prepaids, Deposits and Retainers” in the
amount of $1,178,000 identified in the Wind-Down Budget, (iii) when available,
the recovery of the payments on account of the 2 GHz contract with Space
Systems/Loral, Inc. (the “Loral Refund”), and (iv) when available, the proceeds
from the settlement with Elsacom S.p.A. and/or its affiliates as described in
the related motion filed by the Borrower and the Guarantors filed with the
Bankruptcy Court on January 22, 2003, that shall be available to pay the
Wind-Down Costs up to a maximum amount of $15,000,000 (the “Subordination Cap”).
Upon the entry of the Interim Financing Order (i) the Borrower shall notify the
Administrative Agent in writing of the amount of the cash-on-hand constituting
Wind-Down Funds and (ii) such cash-on-hand constituting the Wind-Down Funds will
be segregated from other cash of the Borrower. To the extent the Borrower
receives the Loral Refund or the Elsacom settlement proceeds such Wind-Down
Funds will also be segregated. If the Borrower pays non-recurring Wind-Down
Costs (i.e., items of a type within the Wind-Down Budget not projected to recur
in an Approved Budget prior to the Maturity Date) from funds other than the
Wind-Down Funds, including from funds obtained through the operation of the
Borrower’s business, the Subordination Cap will be reduced, dollar for dollar,
for the Wind-Down Costs so paid. If the Borrower pays recurring Wind-Down Costs
(i.e., items of a type within the Wind-Down Budget, including professional fees,
projected to recur in an Approved Budget prior to the Maturity Date), from funds
other than the Wind-Down Funds, including, without limitation, by virtue of the
last sentence of Section 2.2(a) of this Agreement, such payments will not reduce
the Subordination Cap.

     Section 1.2 Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding” and the word “through” means “to and including.”

14



--------------------------------------------------------------------------------



 



     Section 1.3 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

     Section 1.4 Certain Terms. (a) The words “herein,” “hereof “ and
“hereunder” and other words of similar import refer to this Agreement as a
whole, and not to any particular Article, Section, subsection or clause in this
Agreement.

     (b)  References herein to an Exhibit, Schedule, Article, Section,
subsection or clause refer to the appropriate Exhibit or Schedule to, or
Article, Section, subsection or clause in this Agreement.

     (c)  Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto and any references in this Agreement to such
agreement shall be to such agreement as so amended, restated, supplemented or
modified from time to time.

     (d)  References in this Agreement to any statute shall be to such statute
as amended or modified and in effect at the time any such reference is
operative.

     (e)  The terms “Lender” and “Administrative Agent” include their respective
successors and each permitted assignee of such Lenders who becomes a party
hereto pursuant to Section 10.14.

     (f)  Terms not otherwise defined herein and defined in the UCC are used
herein with the meanings specified in the UCC.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

     Section 2.1 The Term Loans.

     (a)  Subject to the terms and conditions set forth herein, each Lender
severally agrees to make term loans (each such loan, a “Term Loan”) to the
Borrower from time to time, on any Business Day during the period from the date
of satisfaction or waiver of all Term Loan Draw Conditions until the Maturity
Date in an aggregate principal amount not to exceed such Lender’s Commitment;
provided, however, that after giving effect to any borrowing, (i) the total
outstanding Term Loans shall not exceed the Aggregate Commitments and (ii) the
Aggregate Term Loans of any Lender shall not exceed such Lender’s Commitment.
The Aggregate Commitments will be held in an account by Katten Muchin Zavis
Rosenman pursuant to an escrow agreement reasonably satisfactory to the
Administrative Agent, the Borrower and Katten Muchin Zavis Rosenman. The Lenders
may not withdraw funds deposited in such account after the date of entry of an
Interim Financing Order; provided, however, that the Administrative Agent may
return any unused portion of the Aggregate Commitment to the Lenders at the
Maturity Date or at the direction of the Required Lenders prior to the Maturity
Date upon termination of the Term Loan Commitment or termination of the
Agreement under the terms of this Agreement. Borrower and Guarantors agree that,
notwithstanding Katten Muchin Zavis

15



--------------------------------------------------------------------------------



 



Rosenman’s role as escrow agent, Katten Muchin Zavis Rosenman may continue to
represent the Administrative Agent and the Lenders in this transaction in
connection with this Agreement, including the enforcement of rights and remedies
of the Administrative Agent and the Lenders.

     (b)  The Term Loans shall be evidenced by the Term Loan Notes.

     Section 2.2 Making the Loans.

     (a)  Each Term Loan Borrowing (other than with respect to the initial
Borrowing made hereunder) shall be made on notice, given by the Borrower to
Administrative Agent not later than 11:00 a.m. (New York City time) at least two
(2) Business Days prior to the proposed Term Loan Borrowing. Each such notice (a
“Notice of Borrowing”) shall be in substantially the form of Exhibit D, which
Notice of Borrowing shall specify (i) the date of the requested Borrowing,
(ii) the amount of such Borrowing, and (iii) the Permitted Expenditures to be
paid with the proceeds of such Borrowing. In connection with submission of a
Notice of Borrowing, the Borrower may request one or more modifications to an
Approved Budget, provided that the Permitted Expenditures set forth in such
Approved Budget may be adjusted by (x) an amount equal to 10% of such Permitted
Expenditures in the aggregate (the “Maximum Aggregate Adjustment Amount”)
(provided that no single line item for Permitted Expenditures in the Approved
Budget may be adjusted by an amount in excess of 50% of the Maximum Aggregate
Adjustment Amount (the Maximum Line Item Adjusted Amount)), plus (y) the amount
by which the actual cash revenues, including user terminal and other receipts,
exceed the forecasted cash revenue set forth in the Approved Budget, without the
written consent of the Required Lenders.

     (b)  Each Term Loan Borrowing shall be in an aggregate amount of the lesser
of $2,000,000 and the remaining Aggregate Commitment and no more than one Term
Loan Borrowing shall be made during any 15 day period; provided, however, that
any Interim Loans pursuant to an Interim Financing Order shall be limited to
$4,000,000 in the aggregate.

     (c)  Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.

     Section 2.3 Repayment. The Borrower shall repay the entire unpaid principal
amount of the Term Loans and all other outstanding Obligations on the Maturity
Date.

     Section 2.4 Prepayments. (a) The Borrower shall have no right to prepay the
principal amount of any Term Loan other than as provided in this Section 2.4.

     (b)  The Borrower may, upon at least three Business Days’ prior notice to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, prepay the outstanding principal amount of the Loans
in whole or in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that each partial
prepayment shall be in an aggregate principal amount not less than $250,000 or
integral multiples of $50,000 in excess thereof. Upon the giving of such notice
of prepayment, the principal amount of the Loans specified to be prepaid shall
become due and

16



--------------------------------------------------------------------------------



 



payable on the date specified for such prepayment. Any such prepayment of a Loan
shall result in a permanent reduction in the Commitment.

     Section 2.5 Interest. (a) All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, at a rate equal to 10% per annum.

     (b)  Interest accrued on the Loans shall be capitalized on each Interest
Payment Date and added to the outstanding principal amount of the Loans, which
capitalized interest shall be evidenced by the PIK Interest Notes. Each Lender
is hereby authorized to endorse on the grid attached to such Lender’s PIK
Interest Note the amount of interest capitalized and evidenced by such Lender’s
PIK Interest Note.

     Section 2.6 Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes not later than 1:00 P.M. (New York City
time) on the day when due, in Dollars, to the Administrative Agent at the
address set forth in Section 10.2 in immediately available funds without set-off
or counterclaim. The Administrative Agent shall disburse any such payment to the
Lenders as provided in Section 11.10.

     (b)  All computations of interest shall be on the basis of a year of 365
days for the actual number of days occurring in the period for which such
interest is payable.

     (c)  Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest.

     (d)  If a Final Financing Order is not entered and/or the conditions set
forth in Section 3.2 are not satisfied or waived by the Lenders on or before
March 7, 2003, the Borrower shall repay any outstanding Obligations from the
Wind-Down Funds within one Business Day thereafter.

     Section 2.7 Application of Payments. All payments (including prepayments)
on the Loans or any other Obligations (other than the capitalization of interest
as set forth in Section 2.5(b)) shall be made to the Administrative Agent for
application against the Obligations as follows (regardless of how the Lenders
may treat such payments for purposes of their own accounting), in each case in
proportion to each Lender’s Pro Rata Share: first to then due and outstanding
fees, expenses or other charges of the Lenders under this Agreement or any of
the other Loan Documents to the extent payable by the Borrower; second to then
due interest on any principal amount of Loans prepaid, if any; third to the
principal balance of the Term Loans evidenced by the PIK Interest Notes; and
fourth to the principal balance of the Term Loans.

     Section 2.8 Taxes. (a) Any and all payments by the Borrower under each Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender,
taxes measured by its net income, and franchise taxes

17



--------------------------------------------------------------------------------



 



imposed on it, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including, without limitation, deductions applicable to
additional sums payable under this Section 2.8) such Lender receives an amount
equal to the sum they would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (iv) the Borrower shall deliver to such
Lender evidence of such payment to the relevant taxation or other authority.

     (b)  In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction which arise from any payment made under any Loan
Document or, from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document.

ARTICLE III

CONDITIONS OF LENDING

     Section 3.1 Conditions Precedent to Interim Loans. The obligation of each
Lender to make the Interim Loans requested to be made by it on an interim basis
pursuant to an Interim Financing Order is subject to the satisfaction of all the
following conditions precedent:

     (a)  Financing Order and Bankruptcy Court Proceedings. The Interim
Financing Order shall have been entered by the Bankruptcy Court on or before
February 25, 2003, and any or all provisions of such order shall not have been
stayed or vacated.

     (b)  Certain Documents. The Administrative Agent shall have received the
following documents:



       (i) On or before February 25, 2003, this Agreement, duly executed and
delivered by the Borrower and each Guarantor;



       (ii) On or before February 25, 2003, the Notes, duly executed and
delivered by the Borrower; and



       (iii) On the date of each Term Loan Borrowing, a certificate, signed by a
Responsible Officer of each Credit Party except LQP, stating that as of each
such date each of the conditions specified in Sections 3.3(a), (b) and (c) has
been satisfied.

     Section 3.2 Conditions Precedent to Term Loans Under Final Financing Order.
The obligation of each Lender to make the Loans requested to be made by it
pursuant to the Term Loan Commitment on the Closing Date is subject to the
satisfaction of all the following conditions precedent:

18



--------------------------------------------------------------------------------



 



     (a)  Financing Order and Bankruptcy Court Proceedings. The Final Financing
Order shall have been entered by the Bankruptcy Court on or before March 7, 2003
and any or all provisions of such order shall not have been stayed or vacated.

     (b)  Certain Documents. The Administrative Agent shall have received the
following documents:



       (i) On or before March 7, 2003, this Agreement, duly executed and
delivered by the Borrower and each Guarantor;          (ii) On or before
March 7, 2003, the Notes, duly executed and delivered by the Borrower;    
     (iii) On or before March 7, 2003, the LQP Pledge Agreement, duly executed
and delivered by LQP, in form and substance satisfactory to the Lenders; and    
     (iv) On the date of each Term Loan Borrowing, a certificate, signed by a
Responsible Officer of each Credit Party, stating that as of each such date each
of the conditions specified in Sections 3.3(a), (b) and (c) has been satisfied.

     (c)  Other Actions.



       (i) On or before March 7, 2003, the United States Bankruptcy Court for
the District of Delaware having jurisdiction over the cases of LQP and certain
of its Affiliates shall have entered an order, in form and substance reasonably
satisfactory to the Required Lenders, approving LQP’s pledge of its ownership
interest in the outstanding Stock of L/Q Licensee, Inc. (“L/Q Licensee”)
pursuant to the LQP Pledge Agreement.          (ii) On or before March 7, 2003,
the Lenders shall have received satisfactory evidence of an agreement between
the Borrower and Loral Space & Communications Ltd. (“Loral”), which agreement
may be in the form of an executed term sheet signed by the Borrower, the
Committee and Loral, on terms and conditions reasonably satisfactory to the
Required Lenders, with respect to the following:



       (A) the delivery of eight ground spare satellites to the Borrower
currently held by Loral;          (B) the termination or modification, as the
case may be, of each of the Strategic Agreements;          (C) the transfer by
L/Q Licensee to the Borrower of the Big LEO License and all rights thereunder;
and          (D) the transfer by Loral to the Borrower of all of its ownership
interest in the Stock of all entities owning or operating the Borrower’s gateway
and operations in Canada and the treatment of the Indebtedness owed to Loral by
such entities in a manner reasonably satisfactory to the Lenders.

19



--------------------------------------------------------------------------------



 



     Section 3.3 Conditions Precedent to Each Loan. The obligation of each
Lender to make any Loan on any date (including the Closing Date) shall be
subject to the satisfaction of all of the following conditions precedent:

     (a)  The representations and warranties set forth in Article IV and in the
other Loan Documents shall be true and correct on and as of such date as though
made on and as of such date other than any such representations and warranties
that, by their terms, refer to an earlier date;

     (b)  The making of the Loans on such date shall not violate any Requirement
of Law and is not subject to any stay or injunction, whether temporary,
preliminary or permanent;

     (c)  No Default or Event of Default shall have occurred and be continuing;
and

     (d)  Each of the Term Loan Draw Conditions in Section 3.1 or 3.2 hereof, as
the case may be, shall have been satisfied or waived by the Required Lenders.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     To induce the Lenders to enter into this Agreement, the Borrower and each
Guarantor represents and warrants to the Lenders that on the Closing Date:

     Section 4.1 Corporate Existence: Compliance with Law. (a) The Borrower is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware. Each of the Borrower’s Subsidiaries that is
(i) a corporation is duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, (ii) a limited
liability company is duly organized, validly existing and in good standing under
the jurisdiction of its formation and (iii) a limited partnership is duly
organized and validly existing under the laws of the jurisdiction of its
formation.

     (b)  Except as set forth in Schedule 4.1, each of the Borrower and its
Subsidiaries (i) is duly qualified or licensed as a foreign limited partnership,
limited liability company or corporation, as applicable, in each jurisdiction in
which its ownership of properties or the conduct of its business requires such
qualification or licensing except for failures to be so qualified or licensed
which in the aggregate would not reasonably be expected to have a Material
Adverse Effect; (ii) has all requisite limited partnership, limited liability
company or corporate power, as applicable, and authority and the legal right to
own, pledge, mortgage and operate its properties, to lease the property it
operates under lease and to conduct its business as now or currently proposed to
be conducted; (iii) is in compliance with its certificate of limited partnership
and partnership agreement, certificate of formation of limited liability company
and limited liability company agreement, or certificate of incorporation and
by-laws, as applicable; (iv) is in compliance with all other applicable
Requirements of Law, except for such noncompliances as in the aggregate would
not reasonably be expected to have a Material Adverse Effect and Requirements of
Law that are stayed as a result of the commencement of the

20



--------------------------------------------------------------------------------



 



Reorganization Cases; and (v) has made all necessary filings with, and has given
all necessary notices to, the FCC to the extent required for such ownership and
use with respect to the FCC Licenses, except for failures to file or give notice
which in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

     Section 4.2 Corporate Power: Authorization: Enforceable Obligations. Except
as set forth in Schedule 4.2:

     (a)  The execution, delivery and performance by the Borrower and each
Guarantor of the Loan Documents to which it is a party and the consummation of
the transactions related to the financing contemplated hereby:



       (i) are within its limited partnership, limited liability company or
corporate powers, as applicable;          (ii) have been duly authorized by all
necessary limited partnership, limited liability company or corporate action, as
applicable;          (iii) do not and will not (A) contravene its respective
certificate of limited partnership or partnership agreement, certificate of
limited liability company or limited liability company agreement, or certificate
of incorporation or by-laws, as applicable, (B) upon entry of the Financing
Order by the Bankruptcy Court violate any other applicable or enforceable
Requirement of Law, or any applicable or enforceable order or decree of any
Governmental Authority or arbitrator, (C) result in the breach of, or constitute
a default under, or result in or permit the termination or acceleration of, any
Contractual Obligation of the Borrower or any Guarantor, the effect of which
will not be subject to the automatic stay pursuant to section 362 of the
Bankruptcy Code or (D) result in the creation or imposition of any Lien upon any
of its property other than Liens in favor of the Lenders pursuant to the Loan
Documents; and          (iv) do not require the consent of, authorization by,
approval of, notice to, acts by or filing or registration with, any Governmental
Authority or any other Person, except as otherwise ordered by the Bankruptcy
Court or required by the Bankruptcy Code or the Bankruptcy Rules.

     (b)  This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to Section 3.1 and Section 3.2, duly
executed and delivered for the benefit of or on behalf of each Credit Party
party thereto. This Agreement and the other Loan Documents will be, when
delivered pursuant hereto, the legal, valid and binding obligation of such
Credit Party, enforceable against it in accordance with its terms, the Interim
Financing Order and the Final Financing Order.

     Section 4.3 Ownership of Subsidiaries. Set forth on Schedule 4.3 is a
complete and accurate list, as of the date hereof, of all Subsidiaries of the
Borrower and, as to each such Subsidiary, the exact legal name, jurisdiction of
its incorporation or organization, taxpayer identification number, the number of
shares authorized (in the case of capital stock) and the number and/or
percentage of such outstanding shares of each such class or partnership or
limited

21



--------------------------------------------------------------------------------



 



liability company interests owned (directly or indirectly) by the Borrower, any
other Grantor or any other owner. Except as set forth in Schedule 4.3, no Stock
of any Subsidiary of the Borrower is subject to any outstanding option, warrant,
right of conversion or purchase or any similar right. All of the outstanding
Stock of each Subsidiary of the Borrower owned (directly or indirectly) by the
Borrower (including the Pledged Stock) has been duly and validly issued and is
owned by the Borrower or a Subsidiary of the Borrower, free and clear of all
Liens except those created under the Loan Documents and the Financing Order. All
of outstanding shares of Stock that are owned by the Borrower or each Subsidiary
that is a corporation are fully paid and nonassessable. All partnership or
limited liability company interests of each Subsidiary that is a limited
partnership or limited liability company, as the case may be, owned by the
Borrower are fully paid and nonassessable to the extent required as of the date
of this Agreement. Neither the Borrower nor any such Subsidiary is a party to,
or has knowledge of, any agreement restricting the transfer or hypothecation of
any Stock of any such Subsidiary, other than the Loan Documents.

     Section 4.4 Secured, Super Priority Obligations. (a) On and after (i) the
entry of the Interim Financing Order with respect to the Interim Loans and (ii)
the entry of the Final Financing Order with respect to all Loans, the provisions
of the Loan Documents and the Interim Financing Order or Final Financing Order,
as the case may be, are effective to create in favor of the Administrative Agent
for the ratable benefit of the Lenders, legal, valid and perfected Liens on and
security interests (having the priority provided for herein and in the Interim
Financing Order and Final Financing Order) in all right, title and interest in
the Collateral, enforceable against each Grantor that owns interest in such
Collateral.

     (b)  All Obligations and all other amounts owing by the Borrower hereunder
and under the other Loan Documents and by the Guarantors under the Guaranty in
respect thereof will be secured pursuant to section 364(c)(2) of the Bankruptcy
Code, the Interim Financing Order and the Final Financing Order, by a first
priority perfected security interest in and Lien on, and mortgage against, all
of the Collateral and all Proceeds, rents and products of all of the foregoing
and all distributions thereon that are unencumbered as of the date hereof.

     (c)  All Obligations and all other amounts owing by the Borrower hereunder
and under the other Loan Documents and by the Guarantors under the Guaranty in
respect thereof will be secured pursuant to section 364(c)(3) of the Bankruptcy
Code, the Interim Financing Order and the Final Financing Order, by a perfected
junior security interest in and Lien on, and mortgage against, all of the
Collateral that is subject to the Permitted Liens.

     (d)  Pursuant to section 364(c)(1) of the Bankruptcy Code, the Interim
Financing Order and the Final Financing Order, all Obligations and other amounts
owing by the Borrower hereunder and under the other Loan Documents and by
Guarantors under the Guaranty in respect thereof at all times will constitute
allowed super-priority administrative expense claims in the Reorganization Cases
having priority over all administrative expenses of the kind specified in
sections 503(b) or 507(b) of the Bankruptcy Code and including chapter 7
administrative expenses. The foregoing super-priority administrative claims
shall not be paid from the Avoidance Actions.

     Section 4.5 Use of Proceeds. The proceeds of the Loans shall be used solely
by the Borrower to pay the costs and expenses of the administration of the
Reorganization Cases,

22



--------------------------------------------------------------------------------



 



including Permitted Expenditures and other obligations, as set forth in the
Approved Budget, and to pay such other obligations as contemplated by this
Agreement, ordered by the Bankruptcy Court or required by the Bankruptcy Code or
Bankruptcy Rules. The Permitted Expenditures set forth in the Approved Budget
may be adjusted in accordance with Section 2.2(a).

     Section 4.6 Intellectual Property.

     (a)  Except as set forth in Schedule 4.6, the Borrower and its Subsidiaries
own or license or otherwise have the right to use all Intellectual Property that
is necessary for the operation of their respective businesses, without
infringement upon or conflict with the rights of any other Person with respect
thereto, including all trade names associated with any private label brands of
the Borrower or any of its Subsidiaries, except where the failure to so own or
license or otherwise obtain the right to use, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect or where any
such infringement or conflict, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 4.6, to the actual knowledge of the Borrower following reasonable
inquiry by its Responsible Officers, no slogan or other advertising device,
product, process, method, substance, part or component, or other material now
employed, or now contemplated to be employed, in the ordinary course of business
by the Borrower or any of its Subsidiaries infringes upon or conflicts with any
rights owned by any other Person, except where any such infringement or
conflict, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, and no material claim or litigation regarding
any of the foregoing is pending or threatened.

     (b)  Except as set forth on Schedule 4.6, no Grantor owns any material
Trademarks, Patents or Copyrights or has any material Trademarks, Patents or
Copyrights registered in, or the subject of pending applications in, the United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof. The registrations for the
Collateral disclosed on Schedule 4.6 are valid and subsisting and in full force
and effect to the extent they are necessary for the operation of the business of
such Grantor in the reasonable business judgment of such Grantor and material to
the assets, properties, condition (financial or otherwise), operations or
prospects of the Borrower and its Subsidiaries taken as a whole, except where
the failure to maintain a valid and subsisting registration with respect to such
collateral, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. None of the material Patents or Copyrights
necessary for the operation of the business of such Grantor in the reasonable
business judgment of such Grantor have been abandoned or dedicated, except where
such abandonment or dedication, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

     Section 4.7 Pledged Collateral.

     (a)  The Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests pledged hereunder by each Grantor constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 4.7.

     (b)  (i) All of the Pledged Stock, Pledged Partnership Interests and
Pledged LLC Interests have been duly and validly issued and (ii) all of the
Pledged Stock are fully paid

23



--------------------------------------------------------------------------------



 



and nonassessable and, to the extent required as of the date of this Agreement,
all of the Pledged Partnership Interests and Pledged LLC Interests are fully
paid and nonassessable.

     (c)  Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terns, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

     (d)  All Pledged Collateral consisting of certificated securities has been
delivered to the Administrative Agent on or prior to the date of entry of an
Interim Financing Order to the extent requested by the Administrative Agent.

     (e)  Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than that represented by certificated securities in the possession of the
Administrative Agent on the date of entry of an Interim Financing Order.

     (f)  No Person other than the Administrative Agent for the ratable benefit
of the Lenders has control within the meaning of the UCC over any Investment
Property of such Grantor.

ARTICLE V

AFFIRMATIVE COVENANTS

     As long as any of the Obligations or any portion of the Commitment remains
outstanding, unless the Lenders otherwise consent in writing, the Borrower and
each Guarantor agrees with the Lenders that:

     Section 5.1 Compliance with Laws., Etc. The Borrower and each Guarantor
shall comply in all material respects with all applicable laws, rules,
regulations and orders, except where (a) the failure to comply would not
reasonably be expected to have a Material Adverse Effect or (b) compliance is
prohibited by, in conflict with, or excused by, the Bankruptcy Code, the
Bankruptcy Rules or order of the Bankruptcy Court.

     Section 5.2 Maintenance of Existence. The Borrower and each Guarantor shall
maintain and preserve, in each case as in effect on the date hereof, its
respective existence as a corporation or other form of business organization in
good standing, as the case may be, and all material rights, privileges, FCC
Licenses, Patents, Patent Licenses, Copyrights, Copyright Licenses, Trademarks,
Trademark Licenses, trade names and franchises necessary in the reasonable
business judgment of such Credit Party to the operations of the business of such
Credit Party, except where the failure to do so results solely from the
commencement of the Reorganization Cases and except as permitted in Section 6.3.

     Section 5.3 Access. Subject to the provisions of Section 10.11 and any
Non-Disclosure Agreements, the Borrower and each Guarantor shall, at any
reasonable time and from time to time, upon prior reasonable notice, permit the
Lenders, or any agents or representatives

24



--------------------------------------------------------------------------------



 



thereof; to (a) examine and make copies of and abstracts from its records and
books of account, (b) visit its properties and inspect the Collateral of such
Grantor, (c) discuss its affairs, finances and accounts with any of its
respective officers or directors and (d) communicate directly with its
independent certified public accountants.

     Section 5.4 Keeping of Books. The Borrower and each Guarantor shall keep
proper books of record and account, in which full and correct entries in all
material respects shall be made of all of its financial transactions, assets and
business in conformity with GAAP and all Requirements of Law.

     Section 5.5 Use of Proceeds. The Borrower shall use the entire amount of
the proceeds of the Loans as provided in Section 4.5; provided, however, that
the Borrower shall not use the proceeds from any Loans for any purpose that is
improper under the Bankruptcy Code.

     Section 5.6 Further Assurances. The Borrower and each Guarantor shall
perform, make, execute and deliver all such additional and further acts, things,
deeds, occurrences and instruments as the Lenders may reasonably require to
document and consummate the transactions contemplated hereby and to vest
completely in and ensure the Lenders their respective rights under this
Agreement, the Notes and the other Loan Documents.

     Section 5.7 Secured Indebtedness. To the knowledge of the Borrower, there
exists no indebtedness of the Borrower for borrowed money secured by any Lien
upon or in property owned by the Borrower as of the date hereof.

ARTICLE VI

NEGATIVE COVENANTS

     As long as any of the Obligations or any portion of the Commitment remains
outstanding, without the written consent of the Lenders, the Borrower and each
Guarantor agrees with the Lenders that:

     Section 6.1 Liens, Etc. Neither the Borrower nor any of it Subsidiaries
shall create or suffer to exist any Lien upon or with respect to any of its
properties, whether now owned or hereafter acquired, or assign any right to
receive income, except for (collectively, the following are hereinafter referred
to as the “Permitted Liens”): (a) Liens created pursuant to the Loan Documents
and authorized by the Financing Order; (b) purchase money Liens upon or in any
property hereinafter acquired by the Borrower or such Subsidiary in the ordinary
course of business not inconsistent with the Approved Budget to secure the
purchase price of such property or to secure Indebtedness incurred solely for
the purpose of financing the acquisition of such property, including Liens to
secure Capital Lease Obligations; (c) any Lien securing the renewal, extension
or refunding of any Indebtedness or other Obligation secured by any Lien
permitted by subsection (b) of this Section 6.1 without any increase in the
amount secured thereby or in the assets subject to such Lien; (d) Liens arising
by operation of law in favor of materialmen, mechanics, warehousemen, carriers,
lessors or other similar Persons incurred by the Borrower or such Subsidiary in
the ordinary course of business which secure its obligations to such Person;
(e) Liens securing taxes, assessments or governmental charges or levies,
exclusive of any such

25



--------------------------------------------------------------------------------



 



Liens asserted by the FCC; (f) Liens incurred or pledges and deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance, old-age pensions and other social security benefits;
(g) Liens securing the performance of statutory obligations, surety and appeal
bonds and other obligations of like nature, incurred as an incident to and in
the ordinary course of business, and judgment liens; (h) zoning restrictions,
easements, licenses, reservations, restrictions on the use of real property or
minor irregularities incident thereto which do not in the aggregate materially
detract from the value or use of the property or assets of the Borrower or such
Subsidiary or impair, in any material manner, the use of such property for the
purposes for which such property is held by the Borrower or such Subsidiary; and
(i) valid, perfected and enforceable Liens of record existing immediately prior
to the Petition Date.

     Section 6.2 Indebtedness. Neither the Borrower nor any Guarantor shall
create or suffer to exist any Indebtedness except: (i) the Obligations; (ii)
Indebtedness outstanding on the Petition Date; (iii) current liabilities in
respect of taxes, assessments and governmental charges or levies incurred, or
Claims for labor, materials, inventory, services, supplies and rentals incurred,
or for goods or services purchased in the ordinary course of business of the
Borrower or such Guarantor; (iv) Indebtedness arising under any performance bond
reimbursement obligation entered into by the Borrower or such Guarantor;
(v) Indebtedness constituting Administrative Expenses or other administrative
expense obligations incurred in the Reorganization Cases, unless disallowed by
the Bankruptcy Court; (vi) Indebtedness otherwise permitted under this
Agreement; and (vii) Indebtedness secured by Permitted Liens.

     Section 6.3 Mergers, Sale of Assets, Etc. Except in connection with a Plan
of Reorganization and except for the Globalstar Canada Transaction, neither the
Borrower nor any of its Subsidiaries shall (a) directly or indirectly, by
operation of law or otherwise, merge with, consolidate with, acquire all or
substantially all of the assets or Stock, or otherwise combine with, any Person
or form any Subsidiary, (b) sell, convey, transfer, lease or otherwise dispose
of any of its assets or Stock or any interest therein to any Person, or permit
or suffer any other Person to acquire any interest in any of the assets of the
Borrower or such Subsidiary, except (i) the sale or disposition of Inventory or
other assets in the ordinary course of business or other tangible personal
property which has become obsolete or is replaced in the ordinary course of
business, and (ii) the rejection or assumption and assignment of executory
contracts and unexpired leases pursuant to section 365 of the Bankruptcy Code;
provided that all necessary approvals, including the approval of the Bankruptcy
Court, have been obtained, or (c) enter into agreements in respect of any of the
foregoing prohibited transactions.

     Section 6.4 Investments. Neither the Borrower nor any of its Subsidiaries
shall make or commit to make any loan, extension of credit or capital
contribution to, or purchase of any stock, bonds, notes, debentures or other
securities of, or make any other investment in any Person (all such transactions
being called “Investments”) except:

     (a)  Investments in cash equivalents;

     (b)  Investments existing on the date hereof; or

26



--------------------------------------------------------------------------------



 



     (c)  Investments made in any Person that are not inconsistent with the
Approved Budget.

     Section 6.5 Restricted Payments. Neither the Borrower nor any of its
Subsidiaries shall, except to the extent not inconsistent with the Approved
Budget, (a) declare, pay or make or permit any Subsidiary to declare, pay or
make (i) any dividends or other distributions with respect to Stock or rights to
acquire Stock or any payment on account of such Stock, or (ii) any payment of
principal or payment of interest on account of any of its Indebtedness incurred
prior to the commencement of the Reorganization Cases, except as otherwise
ordered by the Bankruptcy Court, (b) set apart assets for a sinking or any
analogous fund for the purchase, redemption, or retirement or other acquisition
of, any shares of its Stock or rights to acquire Stock or any of its
Indebtedness or (c) purchase, defease, acquire, or redeem any of its
Indebtedness; provided that the Borrower may make required or permitted payments
or prepayments on the Loans.

     Section 6.6 Transactions With Affiliates. Neither the Borrower nor any of
its Subsidiaries shall enter into any transaction, including any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate or employee, except transactions that are (a) contemplated by this
Agreement or (b) in the ordinary course of the Borrower’s or such Subsidiary’s
business and are not inconsistent with the Approved Budget.

     Section 6.7 Capital Expenditures. Neither the Borrower nor any of its
Subsidiaries shall make any capital expenditures inconsistent with the Approved
Budget.

     Section 6.8 Amendment of Charter or Bylaws. Neither the Borrower nor any of
its Subsidiaries shall, except as set forth in the Plan of Reorganization, amend
its partnership agreement, certificate or articles of incorporation or other
equivalent organizational documents to revise, in any material respect from
their form on the date hereof.

     Section 6.9 Prohibition on No Shop Clauses. Prior to the selection of an
investor pursuant to an auction of all or substantially all of the Borrower’s
assets or for the right to make an investment in the Borrower sanctioned and
approved by the Bankruptcy Court, neither the Borrower nor any of the Guarantors
shall enter into any agreement or agree to any provision that prohibits, or in
any way limits, the ability of the Borrower or Guarantors to: (a) negotiate with
Lenders, any member or affiliate of Lenders or any other Party with respect to
investment in the Borrower and Guarantors or acquisition of assets of the
Borrower and Guarantors; (b) negotiate a plan of reorganization with Lenders, or
any of its members or affiliates; and (c) respond to unsolicited offers from
Lenders, any member or affiliate of Lenders or any other Party. This Section 6.9
shall survive any payment or prepayment of the Loans. Notwithstanding the
foregoing, nothing in this Section 6.9 shall prohibit or limit the Borrower or
any Guarantor from including in the documents governing an investment in, or
acquisition of the assets of, the Borrower and the Guarantors provisions that
would prevent the Borrower and the Guarantors from soliciting further offers so
long as such provisions allow them to respond to unsolicited offers and to
terminate such investment or acquisition in order to accept a transaction
determined by the Borrower to be more favorable to the stakeholders of the
Borrower and the Guarantors, even if such termination would result in the
payment of a breakup fee and/or the reimbursement of expenses by the Borrower or
the Guarantors.

27



--------------------------------------------------------------------------------



 



ARTICLE VII
TERMINATION

     Section 7.1 Termination; Acceleration. Upon the occurrence and during the
continuation of any Event of Default, without further order of, application to,
or action by, the Bankruptcy Court and without limiting any other right or
remedy, at the direction of the Required Lenders, the Administrative Agent may
by written notice to the Borrower and the Committee in accordance with Section
10.2 (a) declare that all or any portion of the Term Loan Commitment be
terminated, whereupon the obligation of the Lenders to make Loans shall
immediately terminate, and (b) declare the Loans, the PIK Interest Notes, all
accrued interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, the PIK
Interest Notes, all such interest and all such amounts and Obligations shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower.

     Section 7.2 Standstill Period: Exercise of Remedies. Thirty days (the
“Standstill Period”) following the Administrative Agent’s written notice of
termination and acceleration given pursuant to Section 7.1, the automatic stay
provided in section 362 of the Bankruptcy Code shall be deemed automatically
vacated without further action or order of the Bankruptcy Court and the
Administrative Agent for the benefit of the Lenders shall be entitled to
exercise all of its rights and remedies under the Loan Documents and applicable
law, including, without limitation, all rights and remedies with respect to the
Collateral and the Guarantors; provided however that upon the occurrence of the
Maturity Date, the Standstill Period shall be five Business Days. The Lenders
shall not be required to make any Loans to Borrower under this Agreement during
the Standstill Period and Borrower shall not use the cash collateral (as that
term is defined in Section 363 of the Bankruptcy Code) of Lenders during the
Standstill Period, except for the Wind-Down Fund, as to which the Lenders’ Liens
and super-priority claims are subordinated, provided however that the use of the
Wind-Down Funds during the Standstill Period for any purpose will result in a
dollar-for-dollar reduction in the Subordination Cap for any such funds so used.
The Administrative Agent shall have the right to seek an order of the Bankruptcy
Court on as little as one Business Day’s notice to the Borrower and the
Committee, terminating the Standstill Period if the Required Lenders believe in
good faith that the Collateral and/or its value are in jeopardy.

     Section 7.3 Commitment Fee. In consideration for Lenders’ agreement to give
the Term Loan Commitment, except as provided in Section 7.4, the Lenders shall
be entitled to receive as a commitment fee (such amount, the “Commitment Fee”):
(1) upon the Effective Date of a Plan of Reorganization or the first date
distributions are made to unsecured creditors, if made other than under Plan of
Reorganization $250,000 (or under circumstances in Section 7.4 hereof, $125,000
at the time provided for in such Section 7.4) in cash or, if of greater value,
(2) a portion of the consideration otherwise to be distributed to the general
unsecured creditors of the Borrower and Guarantors under a Plan of
Reorganization or otherwise, determined as follows: (a) to the extent the value
of such distributions does not exceed $55,000,000, the Lenders shall not be
entitled to any of such consideration; (b) to the extent the value of such
distributions exceeds $55,000,000, the Lenders shall be entitled to receive 10%
of such distributions in excess of $55,000,000 but not in excess of
$155,000,000; and (c) to the extent the value of such distributions exceeds
$155,000,000, the Lenders shall also be entitled to receive 5% of such

28



--------------------------------------------------------------------------------



 



distributions in excess of $155,000,000. In the event the Lenders are entitled
to receive a portion of the distributions to be made to general unsecured
creditors under a Plan of Reorganization or otherwise, as contemplated in clause
(2) of this Section 7.3, the distributions to the Lenders shall be made on a pro
rata basis in accordance with each Lender’s Pro Rata Share, contemporaneously
with the distributions to general unsecured creditors and subject to any terms
and conditions set forth in the Plan of Reorganization regarding the making of
such distributions. To the extent the consideration to be distributed to the
general unsecured creditors of the Borrowers and Guarantors consists of
different forms of consideration and the Lenders are to receive a portion
thereof pursuant to clause (2) of this Section 7.3, the Lenders shall receive
the different forms of consideration in the same proportions as the general
unsecured creditors. The fees, costs and expenses incurred by the lead and local
counsel for the Lenders in connection with negotiating, documenting and
obtaining approval of this Agreement and all related documents as permitted in
Section 10.4 up to a maximum amount of $100,000 (the “Documentation Fee”) shall
be due and payable upon entry of an Interim Order of the Bankruptcy Court
approving this Agreement and the financing provided herein and shall be deducted
from the first draw made by Borrower under this Agreement. The cap on the amount
of the Documentation Fee shall not otherwise affect the Lenders’ right to
payment of their other fees, costs and expenses payable under Section 10.4 or
the amount thereof. For purposes of this Section 7.3, any non-cash consideration
to be distributed pursuant to a Plan of Reorganization shall be deemed to have
the value set forth for such consideration in the disclosure statement relating
to such Plan of Reorganization. If the Required Lenders dispute the valuation,
they shall have the right to object to such valuation in conjunction with a
determination of the adequacy of the disclosure statement and the value of such
non-cash consideration shall be determined by the Bankruptcy Court; provided,
however, so long as the rights of Lenders to a final determination of valuation
are preserved, in recognition that such a valuation determination may take
considerable time of the Bankruptcy Court, the Lenders shall not object to the
approval and dissemination to creditors of Borrower and Guarantors of a
disclosure statement that appropriately discloses the existence of the valuation
dispute. If the distributions to unsecured creditors are made other than
pursuant to a Plan of Reorganization, then, absent an agreement of the Borrowers
or any Chapter 7 Trustee and the Required Lenders as to the value of the
non-cash consideration, the Bankruptcy Court shall determine the value of any
non-cash consideration. In the event a Final Order resolving the dispute over
value is not entered by the time non-cash consideration is to be distributed to
creditors (whether pursuant to a Plan of Reorganization or otherwise), the full
amount of non-cash consideration asserted by the Administrative Agent (on behalf
of the Lenders) to be payable shall be reserved and segregated at that time and
held for the benefit of the Lenders. The Administrative Agent will notify the
Borrower and the Committee whether the Required Lenders will contest the value
of any non-cash consideration within 5 business days after receiving written
notice of the value placed thereon by the Borrower. The terms of this
Section 7.3 shall survive any payment of this Loan, including any prepayment.
Except as provided in Section 7.4, the Commitment Fee is payable regardless of
any prepayment or payment in full of the Loans.

     Section 7.4 Other Termination. In the event the Term Loan Draw Conditions
have not been met or otherwise waived with respect to any Interim Loans on or
before February 25, 2003 and with respect to any other Loans on or before March
7, 2003, either the Lenders or the Borrower may, by written notice to each other
and the Committee, terminate this Agreement. Upon such termination, neither the
Lenders nor any Credit Party shall have any

29



--------------------------------------------------------------------------------



 



further obligation hereunder, or under any other Loan Document; provided that,
notwithstanding anything else to the contrary in this Agreement, if the
Agreement is terminated as a result of the failure to satisfy the Term Loan Draw
Conditions set forth in Section 3.2, the Borrower shall be obligated to pay all
outstanding Obligations plus a Commitment Fee of $125,000 in cash which shall be
paid to the Administrative Agent from the Wind-Down Funds within one Business
Day of termination.

ARTICLE VIII

GUARANTY

     Section 8.1 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by each Guarantor from the proceeds of the Loans, each
Guarantor hereby agrees with the Lenders that such Guarantor hereby
unconditionally and irrevocably, jointly and severally, guarantees as primary
obligor and not merely as surety the full and prompt payment and performance by
the Borrower when due, whether upon maturity, by acceleration or otherwise, of
any and all of the Obligations of the Borrower to the Lenders. If any or all of
the Obligations of the Borrower to the Lenders become due and payable hereunder,
each Guarantor, jointly and severally, unconditionally promises to pay such
Obligations to the Lenders, or order, on demand, together with any and all
reasonable expenses which may be incurred by the Lenders in collecting any of
the Obligations.

     Section 8.2 Nature of Liability. The liability of each Guarantor hereunder
is exclusive and independent of any security for or other guaranty of the
Obligations of the Borrower whether executed by such Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by (a) any direction as to
application of payment by the Borrower or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Obligations of the Borrower, or (c) any payment on
or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Lenders in respect of the Obligations
which the Lenders are required to repay to the Borrower pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

     Section 8.3 Independent Obligation. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other,
guarantor or the Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower and whether or not any
other Guarantor, any other guarantor or the Borrower be joined in any such
action or actions. Each Guarantor waives, to the fullest extent permitted by
law, the benefit of any statute of limitations affecting its liability hereunder
or the enforcement thereof. Any payment by the Borrower or other circumstance
which operates to toll any statute of limitations as to the Borrower shall
operate to toll the statute of limitations as to the Guarantor.

30



--------------------------------------------------------------------------------



 



     Section 8.4 Authorization. Each Guarantor authorizes the Lenders without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

     (a)  change the manner or place of payment of, and/or change or extend the
time of payment of, renew, accelerate or alter, any of the Obligations, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the Guaranty herein made shall apply to the Obligations as so
changed, extended, renewed or altered;

     (b)  take and hold security for the payment of the Obligations and sell,
exchange, release, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset there against;

     (c)  exercise or refrain from exercising any rights against the Borrower or
others or otherwise act or refrain from acting;

     (d)  release or substitute any one or more endorsers, guarantors, the
Borrower or other obligors;

     (e)  settle or compromise any of the Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, or subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors;

     (f)  apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Lenders regardless of what
liability or liabilities of such Guarantor or the Borrower remain unpaid; and/or

     (g)  consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise amend, modify or supplement this Agreement or any of such
other instruments or agreements.

     Section 8.5 Reliance. It is not necessary for the Lenders to inquire into
the capacity or powers of the Borrower or its Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on its behalf; and any
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

     Section 8.6 Subordination. Any of the Indebtedness of the Borrower now or
hereafter owing to any Guarantor is hereby subordinated to the Obligations of
the Borrower; provided, however, that payment may be made by the Borrower on any
such Indebtedness owing to such Guarantor so long as the same is not prohibited
by this Agreement; and provided further, that if the Lenders so request at a
time when an Event of Default exists, all such Indebtedness of the Borrower to
such Guarantor shall be collected, enforced and received by such Guarantor as
trustee for the Lenders and be paid over to the Lenders on account of the
Obligations of the Borrower to the Lenders, but without affecting or impairing
in any manner the liability of such Guarantor under the other provisions of this
Guaranty. Prior to the transfer by any Guarantor of

31



--------------------------------------------------------------------------------



 



any note or negotiable instrument evidencing any of the Indebtedness of the
Borrower to such Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination.

     Section 8.7 Waiver. Subject to Section 9.9, the expiration of the
applicable Standstill Period and the giving of notice as required by the Interim
Financing Order or the Final Financing Order:

     (a)  Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Lenders to (i) proceed
against the Borrower, any other Guarantor, any other guarantor or any other
party, (ii) proceed against or exhaust any security granted by the Borrower, any
other Guarantor, any other guarantor or any other party or (iii) pursue any
other remedy in the Lenders’ power whatsoever. Each Guarantor waives (except as
shall be required by applicable statute and cannot be waived) any defense based
on or arising out of any defense of the Borrower, any other Guarantor, any other
guarantor or any other party other than payment in full of the Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guarantor, any other guarantor or any
other party, or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Obligations. The Lenders may, at their
election, foreclose on any security held by the Lenders by one or more judicial
or nonjudicial sales (to the extent such sale is permitted by applicable law),
or exercise any other right or remedy the Lenders may have against the Borrower
or any other party, or any security, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Obligations
have been paid. Each Guarantor waives any defense arising out of any such
election by the Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other party or any security.

     (b)  Each Guarantor waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that the Lenders shall have no duty to advise such
Guarantor of information known to it regarding such circumstances or risks.

ARTICLE IX

SECURITY

     Section 9.1 Security.

     (a)  To induce the Lenders to make the Loans, each Grantor hereby grants to
the Administrative Agent, for the ratable benefit of the Lenders, as security
for the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of the

32



--------------------------------------------------------------------------------



 



Obligations, a continuing first (or junior, as the case may be) priority Lien
and security interest (subject only to the Permitted Liens) in accordance with
sections 364(c)(2) and (3) of the Bankruptcy Code in and to all Collateral of
such Grantor. For purposes of this Agreement, all of the following property now
owned or at any time hereafter acquired by a Grantor or in which a Grantor now
has or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:



       (i) All cash and cash equivalents;          (ii) all Accounts;    
     (iii) all Accounts Receivable and Accounts Receivable Records;    
     (iv) all books and Records pertaining to the property described in this
Section 9.1;          (v) all Chattel Paper;          (vi) all Documents;    
     (vii) all Equipment;          (viii) all General Intangibles, including all
Intellectual Property and that portion of the Pledged Collateral constituting
General Intangibles (provided, however, that notwithstanding any other provision
in this Agreement or any other Loan Document, the Collateral shall not include
any FCC Licenses now owned or at any time hereafter acquired by any Grantor);  
       (ix) all Instruments;          (x) all Insurance;          (xi) all
Inventory;          (xii) all Investment Property and that portion of the
Pledged Collateral constituting Investment Property;          (xiii) all other
Goods and personal property of such Grantor, whether tangible or intangible,
wherever located;          (xiv) all Payment Intangibles;          (xv) all
property of any Grantor held by the Lenders, including all property of every
description, in the possession or custody of or in transit to the Lenders for
any purpose, including safekeeping, collection or pledge, for the account of
such Grantor, or as to which such Grantor may have any right or power;    
     (xvi) all Real Property;

33



--------------------------------------------------------------------------------



 





       (xvii) to the extent not otherwise included, all monies and other
property of any kind which is, after the Closing Date, received by such Grantor
in connection with refunds with respect to taxes, assessments and governmental
charges imposed on such Grantor or any of its property or income;    
     (xviii) all causes of action expressly excluding the Avoidance Actions and
all monies and other property of any kind received therefrom, and all monies and
other property of any kind recovered by any Grantor;          (xix) to the
extent not otherwise included, all Pledged Collateral;          (xx) to the
extent not otherwise included, all Collateral Support and Supporting
Obligations; and          (xxi) to the extent not otherwise included, all
Proceeds of each of the foregoing and the sale of the FCC Licenses and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all proceeds of insurance,
indemnity, warranty or guaranty payable to any Grantor from time to time with
respect to any of the foregoing.

     (b)  The Lenders agree that upon entry of a Final Financing Order and
satisfaction of the conditions set forth in Section 3.2, the super-priority
administrative claims provided to the Lenders herein shall be subordinated to
the Wind-Down Costs, and the security interests and Liens provided to the
Lenders herein shall not be enforceable against the Wind-Down Funds, but such
subordination and unenforceability shall be limited to Wind-Down Costs and
Wind-Down Funds within and as limited by the Subordination Cap (as the same may
be reduced from time to time in accordance with the terms of this Agreement).
The Lenders further agree that the Lenders’ super-priority administrative claims
provided herein shall not be paid from the Avoidance Actions.

     Section 9.2 Perfection of Security Interests. The Liens and security
interests granted herein shall be deemed valid, enforceable and perfected by
entry of the Interim Financing Order and the Final Financing Order. No financing
statement, notice of lien, mortgage, deed of trust or similar instrument in any
jurisdiction or filing office need be filed or any other action taken in order
to validate, perfect, maintain, protect or enforce the Liens and security
interests granted by or pursuant to this Agreement and the Financing Order.

     Section 9.3 Rights of Lenders: Limitations on Lenders’ Obligations. Subject
to Section 9.9, the expiration of the applicable Standstill Period and the
giving of notice as required by the Interim Financing Order or the Final
Financing Order and in any event not inconsistent with the Applicable Budget:

     (a)  Subject to each Grantor’s rights and duties under the Bankruptcy Code
(including section 365 of the Bankruptcy Code), it is expressly agreed by each
Grantor that, anything herein to the contrary notwithstanding, such Grantor
shall remain liable under its Contracts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder. The
Administrative Agent and the Lenders shall not have any

34



--------------------------------------------------------------------------------



 



obligation or liability under any Contract by reason of or arising out of this
Agreement, the Loan Documents, or the granting to the Administrative Agent (for
the ratable benefit of the Lenders) of a security interest therein or the
receipt by the Administrative Agent or the Lenders of any payment relating to
any Contract pursuant hereto, nor shall the Administrative Agent or the Lenders
be required or obligated in any manner to perform or fulfill any of the
obligations of any Grantor under or pursuant to any Contract, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

     (b)  Subject to Section 9.5, the Administrative Agent authorizes each
Grantor to collect its Accounts, provided that such collection is performed in
accordance with such Grantor’s customary procedures, and the Administrative
Agent may, upon the occurrence and during the continuation of any Event of
Default and without notice limit or terminate said authority at any time.

     (c)  The Administrative Agent may at any time, upon the occurrence and
during the continuation of any Event of Default, after first notifying the
Borrower of its intention to do so, notify Account Debtors, notify the other
parties to the Contracts of the Borrower or any other Grantor, notify obligors
of Instruments and Investment Property of the Borrower or any other Grantor and
notify obligors in respect of Chattel Paper of the Borrower or any other Grantor
that the right, title and interest of the Borrower or such Grantor in and under
such Accounts, such Contracts, such Instruments, such Investment Property and
such Chattel Paper have been assigned to the Administrative Agent and that
payments shall be made directly to the Administrative Agent. Upon the request of
the Administrative Agent, the Borrower or such other Grantor will so notify such
Account Debtors, such parties to Contracts, obligors of such Instruments and
Investment Property and obligors in respect of such Chattel Paper. Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may in its own name, or in the name of others, communicate
with such parties to such Accounts, Contracts, Instruments, Investment Property
and Chattel Paper to verify with such Persons to the Administrative Agent’s
reasonable satisfaction the existence, amount and terms of any such Accounts,
Contracts, Instruments, Investment Property or Chattel Paper.

     Section 9.4 Covenants of the Grantors with Respect to Collateral. Subject
to Section 9.9, the expiration of the applicable Standstill Period and the
giving of notice as required by the Interim Financing Order and the Final
Financing Order and in any event not inconsistent with the Applicable Budget,
each Grantor hereby covenants and agrees with the Administrative Agent that from
and after the date of this Agreement and until the Obligations are fully
satisfied:

     (a)  Limitations on Modifications of Accounts. Such Grantor will not,
without the Administrative Agent’s prior written consent, grant any extension of
the time of payment of any of the Accounts, Chattel Paper or Instruments,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof, or allow
any credit or discount whatsoever thereon other than any of the foregoing which
are done in the ordinary course of business, consistent with past practices and
trade discounts granted in the ordinary course of business of such Grantor.

35



--------------------------------------------------------------------------------



 



     (b)  Notices. Such Grantor will advise the Administrative Agent promptly,
in reasonable detail, (i) of any Lien asserted against any of the Collateral
other than Permitted Liens, and (ii) of the occurrence of any other event which
would result in a material adverse change with respect to the aggregate value of
the Collateral or on the security interests created hereunder.

     (c)  Pledged Collateral.



       (i) Upon request of the Administrative Agent, such Grantor will deliver
to the Administrative Agent, all certificates representing or evidencing any
Pledged Collateral, whether now arising or hereafter acquired, in suitable form
for transfer by delivery or, as applicable, accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent shall have the right, at any time in
its discretion and without notice to the Grantor, to transfer to or to register
in its name or in the name of its nominees any or all of the Pledged Collateral.
The Administrative Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing any of the Pledged
Collateral for certificates or instruments of smaller or larger denominations.  
       (ii) Except as provided in Section 9.7, such Grantor shall be entitled to
receive all cash dividends paid in respect of the Pledged Collateral (other than
liquidating or distributing dividends) with respect to the Pledged Collateral.
Any sums paid upon or in respect of any of the Pledged Collateral upon the
liquidation or dissolution of any issuer of any of the Pledged Collateral, any
distribution of capital made on or in respect of any of the Pledged Collateral
or any property distributed upon or with respect to any of the Pledged
Collateral pursuant to the recapitalization or reclassification of the capital
of any issuer of Pledged Collateral or pursuant to the reorganization thereof
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of any of the Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Administrative Agent, segregated from other
funds of such Grantor, as additional security for the Obligations.    
     (iii) Except as provided in Section 9.7, such Grantor will be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral; provided that no vote shall be cast, consent given or right
exercised or other action taken by such Grantor which would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of this Agreement or any other Loan Document or, without prior notice
to the Administrative Agent, to enable or take any other action to permit any
issuer of Pledged Collateral to issue any stock or other equity securities of
any nature or to issue any other securities convertible into or granting the
right to purchase or

36



--------------------------------------------------------------------------------



 





  exchange for any stock or other equity securities of any nature of any issuer
of Pledged Collateral.          (iv) In the case of each Grantor which is an
issuer of Pledged Collateral, such Grantor, agrees to be bound by the terms of
this Agreement relating to the Pledged Collateral issued by it and will comply
with such terms insofar as such terms are applicable to it. In the case of each
Grantor which is a partner in a Partnership, such Grantor hereby consents to the
extent required by the applicable Partnership agreement to the pledge by each
other Grantor, pursuant to the terms hereof, of the Pledged Partnership
Interests in such Partnership pursuant to the terms hereof and to the transfer
of such Pledged Partnership Interests to the Administrative Agent or its nominee
and to the substitution of the Administrative Agent or its nominee as a
substituted partner in such Partnership, subject to the terms hereof, with all
the rights, powers and duties of a general partner or a limited partner, as the
case may be. In the case of each Grantor which is a member of a limited
liability company, such Grantor hereby consents to the extent required by the
applicable limited liability company agreement to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged LLC Interests in such
limited liability company and to the transfer of such Pledged LLC Interests to
the Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted member of the limited
liability company pursuant to the terms hereof with all the rights, powers and
duties of a member of the limited liability company in question.    
     (v) Such Grantor will not agree to any amendment of a constituent document
that in any way adversely affects the perfection of the security interest of the
Administrative Agent in the Pledged Partnership Interests or Pledged LLC
Interests pledged by such Grantor hereunder, including electing to treat the
membership interest or partnership interest of such Grantor as a security under
section 8-103 of the UCC.

     (d)  Intellectual Property.



       (i) Such Grantor will (i) continue to use each Trademark that is material
Intellectual Property in order to maintain such Trademark in full force and
effect with respect to each class of goods for which such Trademark is currently
used in the ordinary course of business, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark in the ordinary course of business, (iii) use such
Trademark in the ordinary course of business with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark in the ordinary course of
business which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent shall obtain a perfected security interest in
such mark pursuant to this Agreement and (v) not do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way
in the ordinary course of business.          (ii) Such Grantor will not do any
act, or omit to do any act, whereby any Patent which is material Intellectual
Property may become forfeited,

37



--------------------------------------------------------------------------------



 





  abandoned or dedicated to the public unless such act or omission would not
reasonably be expected to have a Material Adverse Effect.          (iii) Such
Grantor (i) will not (and will not permit any licensee or sublicensee thereof
to) do any act or omit to do any act whereby any portion of the Copyrights which
is material Intellectual Property may become invalidated or otherwise impaired
and (ii) will not (either itself or through licensees) do any act whereby any
portion of the Copyrights which is material Intellectual Property may fall into
the public domain unless such act or omission would not reasonably be expected
to have a Material Adverse Effect.          (iv) Such Grantor will not do any
act, or omit to do any act, whereby any trade secret which is material
Intellectual Property may become publicly available or otherwise unprotectable
unless such act or omission would not reasonably be expected to have a Material
Adverse Effect.          (v) Such Grantor will not do any act that knowingly
uses any material Intellectual Property to infringe the intellectual property
rights of any other Person unless such act or omission would not reasonably be
expected to have a Material Adverse Effect.          (vi) Such Grantor will
notify the Administrative Agent immediately if it knows, or has reason to know,
that any application or registration relating to any material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of; right to use, interest in,
or the validity of; any material Intellectual Property or such Grantor’s right
to register the same or to own and maintain the same, unless such event would
not reasonably be expected to have a Material Adverse Effect.    
     (vii) Whenever such Grantor, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
material Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
within or outside the United States, such Grantor shall report such filing to
the Administrative Agent within five Business Days after the last day of the
fiscal quarter in which such filing occurs.          (viii) Such Grantor will
take all reasonable actions necessary or requested by the Administrative Agent,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of any Copyright, Trademark or Patent that is
material Intellectual Property, including filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition and
interference and cancellation proceedings.

38



--------------------------------------------------------------------------------



 





       (ix) In the event that any material Intellectual Property is infringed
upon or misappropriated or diluted by a third party and such event would be
reasonably likely to result in a Material Adverse Effect, such Grantor shall
notify the Administrative Agent promptly after such Grantor learns thereof. Such
Grantor shall take appropriate action in response to such infringement,
misappropriation or dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions
may be appropriate in its reasonable judgment under the circumstances to protect
such material Intellectual Property.

     Section 9.5 Performance by Administrative Agent of the Grantors’
Obligations. Subject to Section 9.9, the expiration of the applicable Standstill
Period and the giving of notice as required by the Financing Order, if any
Grantor fails to perform or comply with any of its agreements contained herein
and the Administrative Agent, as provided for by the terms of this Agreement,
shall itself perform or comply, or otherwise cause performance or compliance,
with such agreement, the expenses of the Administrative Agent incurred in
connection with such performance or compliance, together with interest thereon
at the rate then in effect in respect of the Loan, shall be payable by such
Grantor to the Administrative Agent on demand and shall constitute Obligations
secured by the Collateral. Performance of such Grantor’s obligations as
permitted under this Section 9.5 shall in no way constitute a violation of the
automatic stay provided by section 362 of the Bankruptcy Code and each Grantor
hereby waives applicability thereof.

     Section 9.6 Limitation on Administrative Agent’s Duty in Respect of
Collateral. The Administrative Agent shall not have any duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of it or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except that the
Administrative Agent shall, with respect to the Collateral in its possession or
under its control, deal with such Collateral in the same manner as the
Administrative Agent deals with similar property for its own account. Upon
request of the Borrower, the Administrative Agent shall account for any moneys
received by it in respect of any foreclosure on or disposition of the Collateral
of any Grantor.

     Section 9.7 Remedies, Rights Upon Event of Default. Subject to Section 9.9,
the expiration of the applicable Standstill Period and the giving of notice as
required by the Interim Financing Order or the Final Financing Order:

     (a)  If any Event of Default shall occur and be continuing, the
Administrative Agent may exercise in addition to all other rights and remedies
granted to it in this Agreement and in any other Loan Document, all rights and
remedies of a secured party under the UCC. Without limiting the generality of
the foregoing, each Grantor expressly agrees that in any such event the
Administrative Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon such Grantor or any other Person
(all and each of which demands, advertisements and/or notices are hereby
expressly waived to the maximum extent permitted by the UCC and other applicable
law), may forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
an option or

39



--------------------------------------------------------------------------------



 



options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of the
Administrative Agent’s offices or elsewhere at such prices at it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. The Administrative Agent shall have the right upon any such public sale or
sales to purchase the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption each Grantor hereby
releases to the extent permitted by applicable law. Each Grantor further agrees,
at the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the proceeds of any such collection, recovery,
receipt, appropriation, realization or sale (net of all expenses incurred by the
Administrative Agent in connection therewith, including, without limitation,
attorney’s fees and expenses), to the Obligations in any order deemed
appropriate by the Administrative Agent, such Grantor remaining liable for any
deficiency remaining unpaid after such application, and only after so paying
over such net proceeds and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
the UCC, need the Administrative Agent account for the surplus, if any, to such
Grantor. To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Administrative Agent arising out of
the repossession, retention or sale of the Collateral except such as arise out
of the gross negligence or willful misconduct of the Administrative Agent. Each
Grantor agrees that the Administrative Agent need not give more than ten (10)
days’ notice to the Borrower (which notification shall be deemed given when
mailed or delivered on an overnight basis, postage prepaid, addressed to the
Borrower at its address set forth in Section 10.2) of the time and place of any
public sale of Collateral or of the time after which a private sale may take
place and that such notice is reasonable notification of such matters. The
Administrative Agent and its agents shall have the right to enter upon any real
property owned or leased by any Grantor to exercise any of its rights or
remedies under this Agreement. The Administrative Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Administrative Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and any such sale
may, without further notice, be made at the time and place to which it was
adjourned. Each Grantor shall remain liable for any deficiency if the proceeds
of any sale or disposition of the Collateral are insufficient to pay its
Obligations and all other amounts to which the Administrative Agent is entitled,
the Grantors also being liable for the fees and expenses of any attorneys
employed by the Administrative Agent to collect such deficiency.

     (b)  Each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Agreement or any Collateral.

     (c)  Pledged Collateral.



       (i) During the continuance of an Event of Default, if the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Collateral

40



--------------------------------------------------------------------------------



 





  and make application thereof to the Obligations in the order set forth herein,
and (ii) the Administrative Agent or their nominee may exercise (A) all voting,
consent, corporate and other rights pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any issuer of Pledged Collateral, the right to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.    
     (ii) In order to permit the Administrative Agent to exercise the voting and
other consensual rights which they may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Obligations.          (iii) Each
Grantor hereby expressly authorizes and instructs each issuer of any Pledged
Collateral pledged hereunder by such Grantor to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that such issuer shall
be fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividends or other payments with respect to the Pledged
Collateral directly to the Administrative Agent.

41



--------------------------------------------------------------------------------



 



     Section 9.8 The Appointment of Administrative Agent as Attorney-in-Fact.
Subject to Section 9.9, the expiration of the applicable Standstill Period and
the giving of notice as required by the Financing Order:

     (a)  Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its and its Subsidiaries true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor, or in its own name, from time to time in the
Administrative Agent’s discretion, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute and
deliver any and all documents and instruments which may be necessary and
desirable to accomplish the purposes of this Agreement and the transactions
contemplated hereby, and, without limiting the generality of the foregoing,
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor to do the following:



       (i) to ask, demand, collect, receive and give acquittances and receipts
for any and all moneys due and to become due under any Collateral and, in the
name of such Grantor, its own name or otherwise, to take possession of and
endorse and collect any checks, drafts, notes, acceptances or other Instruments
for the payment of moneys due under any Collateral and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such moneys due under any Collateral whenever payable and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;  
       (ii) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral, to effect
any repairs or any insurance called for by the terms of this Agreement and to
pay all or any part of the premiums therefor and the costs thereof; and    
     (iii) (A) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due and to become due
thereunder, directly to the Administrative Agent or as the Administrative Agent
shall direct; (B) to receive payment of and receipt for any and all moneys,
claims and other amounts due, and to become due at any time, in respect of or
arising out of any Collateral; (C) to sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts and
other documents constituting or relating to the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against any Grantor with respect to any Collateral
of such Grantor; (F) to settle, compromise or adjust any suit, action or
proceeding described above and, in connection therewith, to give such discharges
or releases as the Administrative Agent may deem appropriate; (G) to license or,
to the extent permitted by an applicable license, sublicense, whether general,
special

42



--------------------------------------------------------------------------------



 





  or otherwise, and whether on an exclusive or non-exclusive basis, any
trademarks, throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (H) generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent was the absolute owner thereof for all
purposes, and to do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent reasonably deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s Lien therein, in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

     (b)  The Administrative Agent agrees that it will forbear from exercising
the power of attorney or any rights granted to the Administrative Agent pursuant
to this Section 9.8, except upon the occurrence or during the continuation of an
Event of Default. The Grantors hereby ratify, to the extent permitted by law,
all that said attorneys shall lawfully do or cause to be done by virtue hereof,
The power of attorney granted pursuant to this Section 9.8 is a power coupled
with an interest and shall be irrevocable until the Obligations are indefeasibly
paid in full.

     (c)  The powers conferred on the Administrative Agent hereunder are solely
to protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Administrative Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act, except for its own gross negligence or willful misconduct.

     (d)  Each Grantor also authorizes the Administrative Agent, at any time and
from time to time upon the occurrence and during the continuation of any Event
of Default or as otherwise expressly permitted by this Agreement, (i) to
communicate in its own name or the name of its Subsidiaries with any party to
any Contract with regard to the assignment of the right, title and interest of
such Grantor in and under the Contracts hereunder and other matters relating
thereto and (ii) to execute any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Collateral.

     Section 9.9 FCC-Related Requirements of Law. The Administrative Agent and
the Lenders acknowledge that the effectiveness of certain provisions set forth
in this Agreement or in any other Loan Document (including the provisions
relating to the exercise of the Administrative Agent’s rights with respect to
Pledged Collateral and effectiveness or the exercise of the power of attorney
conferred on the Administrative Agent) may be subject to prior FCC approval and,
to the extent such FCC approval is required, notwithstanding any other provision
in this Agreement or any other Loan Document to the contrary, such provisions
shall not be effective until such FCC approval is obtained. The Administrative
Agent and the Lenders agree to not exercise any of its rights or powers
hereunder or under any other Loan Document unless and until such FCC approval,
if required, is obtained.

43



--------------------------------------------------------------------------------



 



ARTICLE X

MISCELLANEOUS

     Section 10.1 Amendments, Etc. No amendment or waiver of any provision of
this Agreement nor consent to any departure by the Borrower or any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

     Section 10.2 Notices, Etc. Any notice or other communication permitted or
required to be given hereunder will be in writing, and sent by reputable courier
service (with proof of delivery), by hand delivery or by facsimile (followed by
delivery by courier service (with proof of delivery) or by hand delivery),
addressed as follows:



    If to the Lenders:


Blue River Capital, LLC, as
Administrative Agent
C/O Van D. Greenfield
360 East 88th Street, Suite 2D
New York , NY 10128
Fax: (212) 426-5677

      With copies to:       Katten Muchin Zavis Rosenman
575 Madison Avenue
New York, New York 10022-2585
Attention: Jeff J. Friedman, Esq.
Fax: (212) 940-8776       If to the Borrower or any Guarantor:       Globalstar,
L.P.
3200 Zanker Road
San Jose, California 95134
Attention: William Adler, Esq.
Fax: (408) 933-4950       With copies to:       Jones Day
222 East 41st Street
New York, New York 10017
Attention: Paul D. Leake, Esq.
Telecopy number: (212) 755-7306       and

44



--------------------------------------------------------------------------------



 





    The Committee
c/o Akin Gump
590 Madison Avenue
New York, New York 10022
Attention: Stephen B. Kuhn, Esq. and Daniel H. Golden, Esq.
Telecopy number: (212) 872-1002

     All such notices and communications shall, when mailed, telecopied, or
delivered, be effective when deposited in the mails, or delivered by hand to the
addressee or its agent, respectively, except that notices and communications to
the Lenders pursuant to Article II or VIII shall not be effective until received
by the Lenders.

     Section 10.3 No Waiver: Remedies. No failure on the part of the Lenders to
exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

     Section 10.4 Costs: Expenses: Indemnities. (a) Subject to Section 7.3 in
respect of the Documentation Fee and Section 12.3, the Borrower shall pay upon
demand all reasonable, documented out-of-pocket expenses of the Lenders (but the
Borrower shall not be required to pay the fees and disbursements of Lenders’
counsel other than lead and local counsel, Katten Muchin Zavis Rosenman and
Connolly Bove Lodge & Hutz LLP, respectively) in connection with the preparation
and administration of this Agreement and the documents related thereto or
amendment thereof, including enforcement of the Lenders’ rights and remedies
under this Agreement. Upon the Effective Date of a Plan of Reorganization or the
first date distributions are made to unsecured creditors, if made other than
under Plan of Reorganization, the Borrower shall pay any such reasonable,
documented out-of-pocket expenses not previously paid.

     (b)  The Borrower and each Guarantor agree to jointly and severally
indemnify the Lenders and their directors, officers, agents and employees (each
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages and expenses of any kind, including the reasonable
fees and disbursements of counsel, which are incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided, however, that nothing in
this Section 10.4(b) shall obligate the Borrower or any Guarantor to indemnify
the Lenders for any liabilities, losses, damages or expenses resulting from the
gross negligence or willful misconduct of the Lenders.

     Section 10.5 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default and following the expiration of the
applicable Standstill Period and the giving of notice as required by the
Financing Order, the Lenders, after prompt notice thereof to the Borrower, are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lenders to or for the credit or the account of the
Borrower or any Guarantor against any and all of the

45



--------------------------------------------------------------------------------



 



Obligations now or hereafter existing whether or not the Lenders shall have made
any demand under this Agreement or any Note or other Loan Document and although
such Obligations may be unmatured.

     Section 10.6 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Guarantor and the Lenders and
thereafter shall be binding upon and inure to the benefit of the Borrower and
each Guarantor and the Lenders and their respective successors and assigns,
subject to Section 10.14.

     Section 10.7 Governing Law. This Agreement and the Notes and the rights and
obligations of the parties hereto and thereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
and, to the extent applicable, the Bankruptcy Code.

     Section 10.8 Section Titles. The Section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

     Section 10.9 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Facsimile signatures shall be effective to bind a party to this Agreement and
such facsimile signatures shall have the same force and effect as original
signatures.

     Section 10.10 Entire Agreement. This Agreement, together with all of the
other Loan Documents and all certificates and documents delivered hereunder or
thereunder, embodies the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereof.

     Section 10.11 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to keep information obtained by it pursuant hereto and the other
Loan Documents confidential in accordance with customary practices and agrees
that it will only use such information in connection with the transactions
contemplated by this Agreement and not disclose any of such information other
than (i) to such Person’s employees, representatives and agents who are or are
expected to be involved in the evaluation of such information in connection with
the transactions contemplated by this Agreement and who are advised of the
confidential nature of such information, (ii) to the extent such information
presently is or hereafter becomes available to such Persons on a nonconfidential
basis from a source other than the Borrower, (iii) to the extent disclosure is
required by law, regulation or judicial order or requested or required by bank
regulators or auditors or (iv) to assignees or participants or potential
assignees or participants who agree to be bound by the provisions of this
sentence. Notwithstanding any provision of this Section 10.11 each Lender that
has entered into a Non-Disclosure Agreement on or prior to the date hereof shall
be subject to the terms thereof, it being understood that such terms shall
govern in the event of a conflict between such terms and the provisions of this
Section 10.11. Each of Blue River Capital, LLC, Loeb Partners Corp. and Columbia
Ventures Corp., each in its capacity as a Lender hereunder, and each of their
respective principals,

46



--------------------------------------------------------------------------------



 



partners, employees, attorneys, advisors or representatives, shall not provide
any information in their possession, or that comes into their possession during
the term of this Agreement, that Borrower has designated as “confidential” or
“proprietary,” either orally or in writing, to any other Lender without the
express written consent of Borrower.

     Section 10.12 Jurisdiction. Any legal action or proceeding with respect to
this Agreement or any other Loan Document may be brought in the Bankruptcy
Court, and, by execution and delivery of this Agreement, the Borrower hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the Bankruptcy Court. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, which any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

     Section 10.13 Waiver of Jury Trial. Each of the parties hereto irrevocably
waives trial by jury in any action or proceeding with respect to this Agreement
or any other Loan Document.

     Section 10.14 Non-Assignment. Neither the Borrower nor any Guarantor may
assign this Agreement without the prior written consent of the Lenders. No
Lender may assign its interest in this Agreement to a competitor of Borrower
without the prior written consent of Borrower provided that if an Event of
Default has occurred and the Standstill Period has expired, then any such Lender
shall not be required to obtain Borrower’s consent to any assignment of this
Agreement.

ARTICLE XI

ADMINISTRATIVE AGENT

     Section 11.1 Appointment and Authorization of Administrative Agent. Each
Lender hereby irrevocably appoints, designates and authorizes the Administrative
Agent to take such action on its behalf and in its stead under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

47



--------------------------------------------------------------------------------



 



     Section 11.2 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

     Section 11.3 Liability of Administrative Agent. No Agent-Related Person
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (ii) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Credit Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Credit Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Credit Party.

     Section 11.4 Reliance by Administrative Agent.

     (a)  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel. Except as provided in Section 11.5, the
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such required
consent of the Lenders under the Loan Documents. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with an appropriate
request or consent of the Lenders except if it shall fail to exercise rights
demanded after and during the continuation of an Event of Default after receipt
of the demand described in Section 11.5.

     (b)  For purposes of determining compliance with the conditions specified
in Section 3.1(b), each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

48



--------------------------------------------------------------------------------



 



     Section 11.5 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Event of Default,
except with respect to any Event of Default arising from defaults in the payment
of principal, interest and fees required to be paid to the Administrative Agent
for the account of the Lenders, unless the Administrative Agent shall have
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Event of Default and stating that such notice is a
“Notice of Event of Default.” The Administrative Agent will notify the Lenders
of its receipt of any such notice. If an Event of Default occurs and is
continuing, and if the Required Lenders demand it in writing, the Administrative
Agent shall, subject to the provisions of Sections 7.1 and 7.2, and as soon as
legally permitted, enforce the Lenders’ rights to immediately collect the Loans
and interest and other sums due the Lenders, and enforce all of their rights
against the Collateral, the Guarantors or any other Persons. Subject to the
provisions of Sections 7.1 and 7.2, in the event the Administrative Agent fails
to take such action after such demand, any of the Lenders may take such action
on behalf of the Lenders. The Administrative Agent or the Lender enforcing such
rights shall have all the powers given to such Lender in the Credit Agreement or
provided by law or equity to enforce such rights.

     Section 11.6 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their respective Subsidiaries, and
all applicable regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower and the other Credit Parties hereunder. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

     Section 11.7 Administrative Agent in its Individual Capacity. With respect
to its Loans, Blue River Capital LLC shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not the

49



--------------------------------------------------------------------------------



 



Administrative Agent and the terms “Lender” and “Lenders” include Blue River
Capital LLC in its individual capacity.

     Section 11.8 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

     (a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent allowed in such judicial proceeding; and

     (b)  to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

     Section 11.9 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, upon written approval of the Required
Lenders:

     (a)  to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document;

     (b)  to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document;

     (c)  to release any Collateral for value; and

     (d)  to collect, receive, appropriate or realize any Collateral upon an
Event of Default; and

50



--------------------------------------------------------------------------------



 



     (e)  upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.

     Section 11.10 Payments to Lenders. Notwithstanding any other provision of
this Agreement, each payment to be made by the Borrower under this Agreement
shall be made to Administrative Agent for the pro rata benefit of the Lenders,
and Administrative Agent shall disburse such payments to the Lenders not more
than 24 hours after its receipt thereof.

     Section 11.11 Notices. Notwithstanding any provision of the Credit
Agreement to the contrary, each Notice required to be given to any Lender shall
be given instead to the Administrative Agent on behalf of each Lender.

     Section 11.12 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Term Loans made by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and cooperate to make the necessary payments
so that each Lender shall have received its Pro Rata Share of payments on the
Obligation and the Obligation of Borrower to each Lender shall be adjusted as
necessary.

ARTICLE XII

REQUIRED CONSENTS; RIGHTS OF PARTICIPANTS

     Section 12.1 Required Lenders Consents. Notwithstanding any provision of
the Credit Agreement to the contrary, the consent of the Required Lenders shall
be required for:

     (a)  any modifications or amendments of the Approved Budget;

     (b)  any modification or amendment to, or waiver of any provision of, the
Credit Agreement, including, without limitation, any extension of time periods
for performance under any provisions thereof, or any payment schedule thereto;
and

     (c)  the acceleration of any payments due under this Agreement and the
exercise of any and all remedies upon an Event of Default, including realization
of any Collateral.

     Section 12.2 Unanimous Consent of the Lenders. Notwithstanding any
provision of this Agreement to the contrary, the consent of all of the Lenders
shall be required for:

     (a)  any forgiveness, in part or in whole, of any Obligations, including
any interest due thereon; and

     (b)  the termination of any Loan Document.

51



--------------------------------------------------------------------------------



 



     Section 12.3 Right of Lenders to Bring Action for Repayment. Upon the
Maturity Date, if Borrower does not make the repayment as set forth in Section
2.3, the Borrower hereby agrees that each Lender may, in his or its individual
capacity, bring an action against the Borrower to recover his or its Pro Rata
Share of (a) the Aggregate Commitments, including any interest thereon, (b) any
other Obligations due and owing, and (c) the reasonable attorneys fees and costs
relating to seeking such recovery.

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              Borrower:               GLOBALSTAR, L.P.,     a Debtor and Debtor
in Possession               By:   /s/ Olof Lundberg        

--------------------------------------------------------------------------------

        Name: Olof Lundberg         Title: Chief Executive Officer              
Guarantors:               GLOBALSTAR CAPITAL CORPORATION,     a Debtor and
Debtor in Possession               By:   /s/ Daniel P. McEntee        

--------------------------------------------------------------------------------

        Name: Daniel P. McEntee         Title: Treasurer              
GLOBALSTAR SERVICES COMPANY, INC.,     a Debtor and Debtor in Possession        
      By:   /s/ Daniel P. McEntee        

--------------------------------------------------------------------------------

        Name: Daniel P. McEntee         Title: Treasurer              
GLOBALSTAR, L.L.C.,     a Debtor and Debtor in Possession               By:  
/s/ Daniel P. McEntee        

--------------------------------------------------------------------------------

        Name: Daniel P. McEntee         Title: Treasurer               Lenders:
              ICO INVESTMENT CORP.               By:   /s/ Brent Abrahamsen    
   

--------------------------------------------------------------------------------

        Name: Brent Abrahamsen         Title: President

53



--------------------------------------------------------------------------------



 

              BLUE RIVER CAPITAL LLC               By:   /s/ Van D. Greenfield  
     

--------------------------------------------------------------------------------

        Name: Van D. Greenfield         Title: Managing Member              
IRIDIUM INVESTORS, LLC               By:   /s/ D.A. Colussy        

--------------------------------------------------------------------------------

        Name: D.A. Colussy         Title: Managing Member               LOEB
PARTNERS CORP.               By:   /s/ Robert Grubin        

--------------------------------------------------------------------------------

        Name: Robert Grubin         Title: Vice President               COLUMBIA
VENTURES CORPORATION               By:   /s/ Kenneth D. Peterson Jr.        

--------------------------------------------------------------------------------

        Name: Kenneth D. Peterson Jr.         Title: Chief Executive Officer

54